Exhibit 10.1

 

 

SERIES A PREFERRED STOCK PURCHASE AGREEMENT

 

BETWEEN

 

TRC COMPANIES, INC.,

 

AND

 

THE PURCHASERS NAMED ON SCHEDULE I HERETO

 

DATED AS OF JUNE 1, 2009

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Sale and Purchase of Preferred Stock

1

 

 

 

 

1.1.

Sale and Purchase; Purchase Price

1

 

1.2.

Closing

1

 

 

 

 

2.

Required Stockholder Approval

2

 

 

 

3.

Representations and Warranties of the Purchasers

3

 

 

 

 

3.1.

Organization and Power and Authority; Legal Capacity

3

 

3.2.

Validity

3

 

3.3.

No Brokers

3

 

3.4.

Acquisition for Own Account

4

 

3.5.

Ability to Protect Own Interests and Bear Economic Risks

4

 

3.6.

Accredited Investor

4

 

3.7.

Access to Information

4

 

3.8.

No General Solicitation

4

 

3.9.

Sales and Confidentiality Prior to the Date Hereof

5

 

3.10.

Residence

5

 

 

 

 

4.

Representations and Warranties by the Company

5

 

 

 

 

4.1.

Organization and Qualification

5

 

4.2.

Capitalization

6

 

4.3.

Authority; Valid Issuance of Shares

6

 

4.4.

Consents and Approvals; No Violation

7

 

4.5.

SEC Reports; Financial Statements

8

 

4.6.

Litigation

9

 

4.7.

Compliance with Law; No Default

9

 

4.8.

Absence of Certain Changes

9

 

4.9.

Exemption from Registration

9

 

4.10.

No Brokers

10

 

4.11.

Title

10

 

4.12.

Patents and Trademarks

10

 

4.13.

Labor Relations

10

 

4.14.

Exchange Act Registration

11

 

4.15.

Application of Takeover Protections

11

 

4.16.

Insurance

11

 

4.17.

Regulatory Permits

11

 

4.18.

Environmental Laws

11

 

4.19.

Investment Company

12

 

4.20.

Offering of Securities

12

 

 

 

 

5.

Conditions of Parties’ Obligations

12

 

 

 

 

5.1.

Conditions of the Purchasers’ Obligations

12

 

i

--------------------------------------------------------------------------------


 

 

5.2.

Conditions of the Company’s Obligations

13

 

5.3.

Conditions of Each Party’s Obligations

14

 

 

 

 

6.

Covenants

15

 

 

 

 

6.1.

Transfer Restrictions; Legend

15

 

6.2.

Reporting Requirements

16

 

6.3.

Reasonable Best Efforts; Consents and Governmental Approvals

16

 

6.4.

Integration

16

 

6.5.

Securities Laws Disclosure; Publicity

17

 

6.6.

Non-Public Information

17

 

6.7.

Listing of Common Stock

17

 

6.8.

Use of Proceeds

18

 

6.9.

Indemnification of Purchasers

18

 

6.10.

Form D; Blue Sky Filings

19

 

6.11.

Sale Restriction

19

 

6.12.

Expenses of Purchasers

19

 

6.13.

Board of Directors

19

 

 

 

 

7.

PREEMPTIVE RIGHTS

19

 

 

 

 

7.1.

New Issuances; Preemptive Rights

19

 

7.2.

Right to Purchase Offered Securities

19

 

7.3.

Sale of Offered Securities

20

 

7.4.

Exempt Issuances

21

 

7.5.

Termination

21

 

 

 

 

8.

Miscellaneous

21

 

 

 

 

8.1.

Entire Agreement; Amendments and Waivers

21

 

8.2.

Notices

22

 

8.3.

Remedies

23

 

8.4.

Successors and Assigns

23

 

8.5.

No Third-Party Beneficiaries

23

 

8.6.

Headings

23

 

8.7.

Governing Law

24

 

8.8.

Independent Nature of Purchasers’ Obligations and Rights

24

 

8.9.

Jurisdiction

24

 

8.10.

Counterparts

24

 

8.11.

Severability

24

 

8.12.

WAIVER OF JURY TRIAL

25

 

APPENDIX A:  Definitions
SCHEDULE I:  List of Purchasers

 

LIST OF EXHIBITS

EXHIBIT A

Certificate of Designation

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT B

Registration Rights Agreement

 

iii

--------------------------------------------------------------------------------


 

SERIES A PREFERRED STOCK PURCHASE AGREEMENT

 

This SERIES A PREFERRED STOCK PURCHASE AGREEMENT (“this Agreement”) is made and
entered into this 1st day of June, 2009 by and between TRC Companies, Inc., a
Delaware corporation (the “Company”), on the one hand, and the entities and
individuals as listed on Schedule I attached hereto, as such Schedule I may be
amended from time to time as set forth herein (the “Purchasers”), on the other
hand.  Certain terms used and not otherwise defined in the text of this
Agreement are defined in Appendix A hereof.

 

W I T N E S S E T H

 

WHEREAS, the Company desires to issue and to sell to the Purchasers, and the
Purchasers desire to purchase from the Company, shares of a newly created series
of the Company’s preferred stock, to be designated as Series A Convertible
Preferred Stock, par value $0.10 per share (“Series A Preferred Stock”),
convertible into shares of the Company’s common stock, $0.10 par value per share
(“Common Stock”), all in accordance with the terms and provisions of this
Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto,
intending to be bound, hereby agree as follows:

 


1.                                       SALE AND PURCHASE OF PREFERRED STOCK.


 


1.1.          SALE AND PURCHASE; PURCHASE PRICE.  UPON THE TERMS AND SUBJECT TO
THE CONDITIONS HEREIN CONTAINED, THE COMPANY AGREES TO SELL TO EACH PURCHASER
AND, SUBJECT TO THE TERMS AND CONDITIONS CONTAINED HEREIN, EACH PURCHASER
AGREES, SEVERALLY AND NOT JOINTLY, TO PURCHASE FROM THE COMPANY, THAT NUMBER OF
DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE SHARES OF
SERIES A PREFERRED STOCK (EACH, A “SHARE” AND, COLLECTIVELY, THE “SHARES”) SET
FORTH ON SCHEDULE I HERETO OPPOSITE SUCH PURCHASER’S NAME, AS SUCH SCHEDULE I
MAY BE AMENDED FROM TIME TO TIME IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 1.2 HEREOF.  THE PURCHASE PRICE PER SHARE SHALL BE $2,150.00, BEING THE
EQUIVALENT ON AN AS-IF-CONVERTED BASIS AS OF THE CLOSING DATE OF $2.15 PER SHARE
OF COMMON STOCK (THE “PURCHASE PRICE”).  THE RIGHTS, PREFERENCES, PRIVILEGES AND
RESTRICTIONS OF SERIES A PREFERRED STOCK SHALL BE AS SET FORTH IN A CERTIFICATE
OF DESIGNATION, THE FORM OF WHICH SHALL BE AS SET FORTH AS EXHIBIT A HERETO (THE
“CERTIFICATE OF DESIGNATION”).


 


1.2.          CLOSING.  A CLOSING OF THE TRANSACTIONS CONTEMPLATED HEREBY (THE
“CLOSING”) SHALL TAKE PLACE ON SUCH DATE AND AT SUCH TIME AND PLACE AS SHALL BE
MUTUALLY ACCEPTABLE TO THE COMPANY AND THE PURCHASERS, IMMEDIATELY AFTER THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE SATISFACTION OR WAIVER OF THE
CONDITIONS SET FORTH IN SECTION 5 HEREOF.  AT THE CLOSING, (X) THE COMPANY SHALL
DELIVER TO EACH PURCHASER PARTICIPATING IN THE CLOSING CERTIFICATES REPRESENTING
THE NUMBER OF SHARES SET FORTH OPPOSITE SUCH PURCHASER’S NAME ON SCHEDULE I
HERETO AND (Y) EACH PURCHASER SHALL PAY, IN IMMEDIATELY AVAILABLE FUNDS, BY WIRE

 

--------------------------------------------------------------------------------


 


TRANSFER TO THE COMPANY’S ACCOUNT, NOTICE OF WHICH SHALL HAVE BEEN GIVEN TO THE
PURCHASERS NOT LESS THAN TWO (2) BUSINESS DAYS PRIOR TO THE CLOSING DATE, THE
AMOUNT SET FORTH ON SCHEDULE I HERETO OPPOSITE SUCH PURCHASER’S NAME,
REPRESENTING AN AGGREGATE INVESTMENT AMOUNT FOR ALL PURCHASERS OF $15,500,000
(THE “ COMMITMENT AMOUNT”).  THE DATE OF THE CLOSING IS REFERRED TO HEREIN AS
THE “CLOSING DATE”.


 


2.                                       REQUIRED STOCKHOLDER APPROVAL AND
ISSUANCE AUTHORIZATION.


 

As soon as practicable, and in any event within ten (10) Business Days, after
the Closing Date, the Company shall cause to be prepared and filed with the SEC
a preliminary proxy statement relating to a special meeting of the Company’s
stockholders (the “Special Meeting”) to be duly called and held for the
Company’s stockholders to consider and act upon (a) a proposal the requisite
affirmative vote of the Company’s stockholders for which is necessary to approve
the issuance of shares of Common Stock upon conversion of the Shares in
satisfaction of the requirements of Sections 312.03(b) and (c) of the NYSE
Listed Company Manual (the “Required Stockholder Approval”), (b) a proposal to
increase the number of shares of authorized Common Stock to permit the full
conversion of the Shares (the “Increase Authorization”) and (c) a proposal to
amend the Company Plans so as to enable the repricing or replacement of existing
stock options and shares of restricted stock and the grant of new stock options
and shares of restricted stock in order to provide equity incentives to
participants in such plans as the Board may determine to be in the best
interests of the Company from time to time.  The Company shall notify each
Purchaser promptly of the receipt of any comments from the SEC or its staff and
of any request by the SEC or its staff for amendments or supplements to such
proxy statement or for additional information and will supply each Purchaser
with copies of all correspondence between the Company or any of its
representatives, on the one hand, and the SEC or its staff, on the other hand,
with respect to such proxy statement.  Upon resolution of all comments by the
SEC on such preliminary proxy statement to the Company’s reasonable satisfaction
or, if the SEC does not review such preliminary proxy statement, after the
expiration of ten (10) calendar days following the filing of such preliminary
proxy statement, the Company shall establish the date of, shall establish the
record date for stockholders of the Company eligible to attend and vote at,
shall call, and shall file with the SEC and disseminate to such eligible
stockholders a definitive proxy statement relating to the Special Meeting and
such proposals.  If the Required Stockholder Approval and the Increase
Authorization are not obtained at the Special Meeting, unless the holders of a
majority of the then outstanding Shares otherwise notify the Company, the
Company shall propose that the Required Stockholder Approval and the Increase
Authorization be obtained at each subsequent special or annual meeting of the
Company’s stockholders until they are obtained; provided that any such meeting
shall occur no less than once in each subsequent six-month period commencing on
the Closing Date.  Subject to applicable fiduciary duties, unless the holders of
a majority of the then outstanding Shares have notified the Company that the
Company is not required to propose that the Required Stockholder Approval and
the Increase Authorization be obtained, the Board of Directors of the Company
(the “Board”), subject to their fiduciary duties, shall recommend to the
Company’s stockholders that they approve the proposals for the Required
Stockholder Approval and the Increase

 

2

--------------------------------------------------------------------------------


 

Authorization and shall not withdraw such recommendation.  Each Purchaser hereby
agrees to vote all shares of Common Stock that such Purchaser holds and is
entitled to vote in favor of the proposals for the Required Stockholder Approval
and the Increase Authorization at the Special Meeting or, if such proposals are
not approved at the Special Meeting and unless the holders of a majority of the
then outstanding Shares have notified the Company that the Company is not
required to propose that the Required Stockholder Approval and the Increase
Authorization be obtained, then at each subsequent special meeting or annual
meeting of stockholders of the Company until such proposals shall have been
approved by the Company’s stockholders.

 


3.                                       REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS.  EACH PURCHASER, SEVERALLY AS TO SUCH PURCHASER AND NOT JOINTLY,
REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:


 


3.1.          ORGANIZATION AND POWER AND AUTHORITY; LEGAL CAPACITY.  THE
PURCHASER, IF OTHER THAN A NATURAL PERSON, IS DULY FORMED OR ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION
OR FORMATION, AND HAS ALL REQUISITE CORPORATE, LIMITED LIABILITY COMPANY,
PARTNERSHIP OR TRUST (AS THE CASE MAY BE) POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND INSTRUMENTS REFERRED TO HEREIN
TO WHICH IT IS A PARTY AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY.  THE PURCHASER, IF A NATURAL PERSON, HAS FULL LEGAL CAPACITY TO
ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND INSTRUMENTS
REFERRED TO HEREIN TO WHICH HE OR SHE IS A PARTY AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


 


3.2.          VALIDITY.   IF SUCH PURCHASER IS OTHER THAN A NATURAL PERSON, THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS AND INSTRUMENTS REFERRED TO HEREIN, IN EACH CASE TO WHICH SUCH
PURCHASER IS A PARTY, AND THE CONSUMMATION BY SUCH PURCHASER OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION ON THE PART OF SUCH PURCHASER.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY SUCH PURCHASER, THE OTHER TRANSACTION DOCUMENTS AND INSTRUMENTS
REFERRED TO HEREIN TO WHICH SUCH PURCHASER IS A PARTY, HAVE BEEN DULY EXECUTED
AND DELIVERED BY SUCH PURCHASER AND, ASSUMING THE DUE AUTHORIZATION, EXECUTION
AND DELIVERY BY THE COMPANY, EACH SUCH AGREEMENT CONSTITUTES AND WILL CONSTITUTE
A VALID AND BINDING OBLIGATION OF SUCH PURCHASER ENFORCEABLE AGAINST SUCH
PURCHASER IN ACCORDANCE WITH ITS TERMS, EXCEPT: (I) AS MAY BE LIMITED BY GENERAL
EQUITABLE PRINCIPLES AND APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY, (II) AS MAY BE LIMITED BY LAWS RELATING TO THE
AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE
REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION PROVISIONS MAY BE
LIMITED BY APPLICABLE LAW.


 


3.3.          NO BROKERS.  THERE IS NO BROKER, INVESTMENT BANKER, FINANCIAL
ADVISOR, FINDER OR OTHER PERSON WHICH HAS BEEN RETAINED BY OR IS AUTHORIZED TO
ACT ON BEHALF OF SUCH PURCHASER WHO MIGHT BE ENTITLED TO ANY FEE OR COMMISSION
FOR WHICH THE COMPANY WILL BE LIABLE IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

3

--------------------------------------------------------------------------------



 


3.4.          ACQUISITION FOR OWN ACCOUNT.  SUCH PURCHASER UNDERSTANDS THAT THE
SHARES ARE “RESTRICTED SECURITIES” AND THEIR OFFERING, ISSUANCE AND SALE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE OR OTHER
SECURITIES LAW.  SUCH PURCHASER IS ACQUIRING THE SHARES AS PRINCIPAL FOR SUCH
PURCHASER’S OWN ACCOUNT AND NOT WITH A VIEW TO OR FOR DISTRIBUTING OR RESELLING
SUCH SHARES OR ANY PART THEREOF IN VIOLATION OF THE SECURITIES ACT OR ANY
APPLICABLE STATE OR OTHER SECURITIES LAW, HAS NO PRESENT INTENTION OF
DISTRIBUTING ANY OF SUCH SHARES IN VIOLATION OF THE SECURITIES ACT OR ANY
APPLICABLE STATE OR OTHER SECURITIES LAW, AND HAS NO DIRECT OR INDIRECT
ARRANGEMENT OR UNDERSTANDINGS WITH ANY OTHER PERSON OR PERSONS TO DISTRIBUTE OR
REGARDING THE DISTRIBUTION OF SUCH SHARES IN VIOLATION OF THE SECURITIES ACT OR
ANY APPLICABLE STATE OR OTHER SECURITIES LAW.  SUCH PURCHASER ACKNOWLEDGES THAT,
EXCEPT AS SET FORTH IN THE REGISTRATION RIGHTS AGREEMENT, THE FORM OF WHICH IS
ATTACHED HERETO AS EXHIBIT B (THE “REGISTRATION RIGHTS AGREEMENT”), THE COMPANY
HAS NO OBLIGATION TO REGISTER OR QUALIFY THE SHARES FOR RESALE.  SUCH PURCHASER,
IF OTHER THAN A NATURAL PERSON, IS ACQUIRING THE SHARES HEREUNDER IN THE
ORDINARY COURSE OF ITS BUSINESS OR INVESTMENT ACTIVITY.


 


3.5.          ABILITY TO PROTECT OWN INTERESTS AND BEAR ECONOMIC RISKS.  SUCH
PURCHASER, BY REASON OF THE BUSINESS AND FINANCIAL EXPERIENCE OF ITS OWN
MANAGEMENT IF SUCH PURCHASER IS OTHER THAN A NATURAL PERSON OR BY REASON OF HIS
OR HER OWN BUSINESS AND FINANCIAL EXPERIENCE IF SUCH PURCHASER IS A NATURAL
PERSON, HAS THE CAPACITY TO PROTECT SUCH PURCHASER’S OWN INTERESTS IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS.  SUCH PURCHASER IS ABLE TO BEAR THE ECONOMIC RISK OF AN INVESTMENT IN
THE SHARES AND IS ABLE TO SUSTAIN A LOSS OF ALL OF SUCH PURCHASER’S INVESTMENT
IN THE SHARES WITHOUT ECONOMIC HARDSHIP IF SUCH A LOSS SHOULD OCCUR.


 


3.6.          ACCREDITED INVESTOR.  SUCH PURCHASER IS AN “ACCREDITED INVESTOR”
AS THAT TERM IS DEFINED IN REGULATION D PROMULGATED UNDER THE SECURITIES ACT.


 


3.7.          ACCESS TO INFORMATION.  SUCH PURCHASER HAS BEEN GIVEN ACCESS TO
SUCH COMPANY DOCUMENTS, RECORDS, AND OTHER INFORMATION, AND HAS HAD SUCH
OPPORTUNITY TO ASK SUCH QUESTIONS OF AND RECEIVE ANSWERS FROM THE COMPANY’S
OFFICERS, EMPLOYEES, AGENTS, ACCOUNTANTS, AND REPRESENTATIVES CONCERNING THE
COMPANY’S BUSINESS, OPERATIONS, FINANCIAL CONDITION, ASSETS, LIABILITIES, AND
ALL OTHER MATTERS RELEVANT TO ITS INVESTMENT IN THE SHARES AS SUCH PURCHASER HAS
DETERMINED SUFFICIENT FOR SUCH PURCHASER TO MAKE AN INFORMED DECISION TO
PURCHASE THE SHARES.  THE REPRESENTATIONS AND WARRANTIES OF PURCHASERS CONTAINED
IN THIS SECTION 3.7 SHALL NOT AFFECT THE PURCHASERS’ RELIANCE ON THE
REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY PURSUANT TO SECTION 4 HEREOF.


 


3.8.          NO GENERAL SOLICITATION.  SUCH PURCHASER IS NOT PURCHASING THE
SHARES AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER COMMUNICATION
REGARDING THE SHARES PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIA OR
BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT ANY SEMINAR OR ANY OTHER
GENERAL SOLICITATION OR GENERAL ADVERTISEMENT.

 

4

--------------------------------------------------------------------------------


 


3.9.          SALES AND CONFIDENTIALITY PRIOR TO THE DATE HEREOF.  OTHER THAN
CONSUMMATING THE TRANSACTIONS CONTEMPLATED HEREUNDER, SUCH PURCHASER HAS NOT
DIRECTLY OR INDIRECTLY, NOR HAS ANY PERSON ACTING ON BEHALF OF OR PURSUANT TO
ANY UNDERSTANDING WITH SUCH PURCHASER, EXECUTED ANY PURCHASES OR SALES,
INCLUDING SHORT SALES (AS DEFINED IN RULE 200 OF REGULATION SHO UNDER THE
EXCHANGE ACT), OF THE SECURITIES OF THE COMPANY DURING THE PERIOD COMMENCING
FROM THE TIME THAT SUCH PURCHASER FIRST BECAME AWARE OF THE TRANSACTIONS
CONTEMPLATED HEREBY UNTIL THE DATE HEREOF, AND SUCH PURCHASER SHALL NOT DO SO
UNTIL THE TRANSACTIONS CONTEMPLATED HEREBY ARE PUBLICLY DISCLOSED IN ACCORDANCE
WITH SECTION 6.6 HEREOF.  NOTWITHSTANDING THE FOREGOING, IN THE CASE OF A
PURCHASER THAT IS A MULTI-MANAGED INVESTMENT VEHICLE WHEREBY SEPARATE PORTFOLIO
MANAGERS MANAGE SEPARATE PORTIONS OF SUCH PURCHASER’S ASSETS AND THE PORTFOLIO
MANAGERS HAVE NO DIRECT KNOWLEDGE OF THE INVESTMENT DECISIONS MADE BY THE
PORTFOLIO MANAGERS MANAGING OTHER PORTIONS OF SUCH PURCHASER’S ASSETS, THE
REPRESENTATION SET FORTH ABOVE SHALL ONLY APPLY WITH RESPECT TO THE PORTION OF
ASSETS MANAGED BY THE PORTFOLIO MANAGER THAT MADE THE INVESTMENT DECISION TO
PURCHASE THE SHARES UNDER THIS AGREEMENT.  OTHER THAN TO ANY OTHER PERSON WHO IS
A PARTY TO THIS AGREEMENT OR TO SUCH PURCHASER’S LEGAL OR FINANCIAL ADVISORS WHO
HAVE BEEN INFORMED BY SUCH PURCHASER’S CONFIDENTIALITY OBLIGATIONS HEREUNDER,
SUCH PURCHASER HAS MAINTAINED THE CONFIDENTIALITY OF THE EXISTENCE AND TERMS OF
THE TRANSACTIONS CONTEMPLATED HEREBY, AND SHALL CONTINUE TO DO SO UNTIL SUCH
TRANSACTIONS ARE PUBLICLY DISCLOSED IN ACCORDANCE WITH SECTION 6.6 HEREOF.


 


3.10.        RESIDENCE.  THE OFFICE OR OFFICES OF SUCH PURCHASER IN WHICH SUCH
PURCHASER’S INVESTMENT DECISION WAS MADE, AND WHICH IS SUCH PRINCIPAL PLACE OF
BUSINESS IF SUCH PURCHASER IS OTHER THAN A NATURAL PERSON OR IS SUCH PURCHASER’S
RESIDENCE IF SUCH PURCHASER IS A NATURAL PERSON, IS LOCATED AT THE ADDRESS OR
ADDRESSES OF SUCH PURCHASER SET FORTH ON SCHEDULE I HERETO.


 


4.                                       REPRESENTATIONS AND WARRANTIES BY THE
COMPANY.  EXCEPT AS SET FORTH IN THE SEC REPORTS OR IN THE DISCLOSURE SCHEDULES
ATTACHED HERETO (THE “DISCLOSURE SCHEDULES”), THE COMPANY REPRESENTS AND
WARRANTS TO EACH PURCHASER AS FOLLOWS:


 


4.1.          ORGANIZATION AND QUALIFICATION.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES: (A) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING (IN
SUCH JURISDICTIONS WHERE THE CONCEPT OF “GOOD STANDING” IS RECOGNIZED) UNDER THE
LAWS OF THE JURISDICTION IN WHICH IT IS INCORPORATED OR ORGANIZED; AND (B) HAS
FULL POWER AND AUTHORITY AND THE LEGAL RIGHT TO OWN OR LICENSE AND OPERATE ITS
PROPERTY AND ASSETS AND TO CARRY ON ITS BUSINESS AS IT IS NOW BEING CONDUCTED
AND AS CONTEMPLATED IN THIS AGREEMENT.  THE COMPANY AND EACH OF ITS SUBSIDIARIES
IS DULY QUALIFIED AND IN GOOD STANDING (IN SUCH JURISDICTIONS WHERE THE CONCEPT
OF “GOOD STANDING” IS RECOGNIZED) AS A FOREIGN CORPORATION AUTHORIZED TO DO
BUSINESS IN EACH OF THE JURISDICTIONS IN WHICH THE CHARACTER OF THE PROPERTIES
OWNED OR HELD UNDER LEASE BY IT OR THE NATURE OF THE BUSINESS TRANSACTED BY IT
MAKES SUCH QUALIFICATION NECESSARY AND WHERE THE FAILURE TO BE SO QUALIFIED AND
IN GOOD STANDING AS A FOREIGN CORPORATION AUTHORIZED TO DO BUSINESS WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

5

--------------------------------------------------------------------------------


 


4.2.          CAPITALIZATION.  THE AUTHORIZED CAPITAL STOCK OF THE COMPANY
CONSISTS OF 30,000,000 SHARES OF COMMON STOCK AND 500,000 SHARES OF PREFERRED
STOCK, PAR VALUE $0.10 PER SHARE, OF THE COMPANY.  AS OF THE DATE OF THIS
AGREEMENT, (I) 19,351,365 SHARES OF COMMON STOCK ARE ISSUED AND OUTSTANDING
(INCLUDING 157,806 SHARES AS RESTRICTED STOCK UNITS), (II) NO SHARES OF
PREFERRED STOCK ARE ISSUED AND OUTSTANDING; AND (III) 3,482 SHARES OF COMMON
STOCK ARE HELD IN TREASURY.  AS OF THE DATE OF THIS AGREEMENT, THERE ARE
2,857,514 SHARES OF COMMON STOCK AUTHORIZED AND RESERVED FOR FUTURE ISSUANCE
UNDER THE COMPANY’S RESTATED STOCK OPTION PLAN, AS AMENDED ON NOVEMBER 22, 2002,
AND THE COMPANY’S 2007 EQUITY INCENTIVE PLAN (COLLECTIVELY, THE “COMPANY PLANS”)
(INCLUDING, AS OF THE DATE OF THIS AGREEMENT, OUTSTANDING COMPANY OPTIONS TO
PURCHASE 1,979,626 SHARES OF COMMON STOCK AND 877,888 SHARES OF UNVESTED
RESTRICTED STOCK.  AS OF THE DATE OF THIS AGREEMENT, THERE ARE 110,493 SHARES OF
COMMON STOCK AUTHORIZED AND RESERVED FOR FUTURE ISSUANCE UNDER OUTSTANDING
WARRANTS.  EXCEPT AS SET FORTH ABOVE, AS OF THE DATE OF THIS AGREEMENT, NO
SHARES OF CAPITAL STOCK OF, OR OTHER EQUITY OR VOTING INTERESTS IN, THE COMPANY,
OR OPTIONS, WARRANTS OR OTHER RIGHTS TO ACQUIRE ANY SUCH STOCK OR SECURITIES ARE
ISSUED, RESERVED FOR ISSUANCE OR OUTSTANDING.  ALL OUTSTANDING SHARES OF CAPITAL
STOCK OF THE COMPANY ARE, AND ALL SHARES THAT MAY BE ISSUED PURSUANT TO THE
COMPANY PLANS OR OUTSTANDING WARRANTS WILL BE, WHEN ISSUED IN ACCORDANCE WITH
THE TERMS THEREOF, DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NON
ASSESSABLE AND NOT SUBJECT TO PREEMPTIVE RIGHTS.

 


4.3.          AUTHORITY; VALID ISSUANCE OF SHARES


 


(A)           THE COMPANY HAS ALL NECESSARY CORPORATE POWER AND AUTHORITY TO
ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND TO PERFORM ITS
OBLIGATIONS HEREUNDER AND THEREUNDER.  THE COMPANY HAS TAKEN ALL NECESSARY
ACTION ON ITS PART REQUIRED TO AUTHORIZE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE PERFORMANCE OF ITS
OBLIGATIONS HEREUNDER AND THEREUNDER, EXCEPT THAT THE REQUIRED STOCKHOLDER
APPROVAL IS AND THE INCREASE AUTHORIZATION MAY BE REQUIRED FOR THE FULL
CONVERSION OF THE SHARES INTO SHARES OF COMMON STOCK.  EACH OF THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS HAS BEEN DULY EXECUTED AND DELIVERED BY THE
COMPANY AND, ASSUMING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY BY THE
PURCHASERS, CONSTITUTES A VALID AND BINDING AGREEMENT OF THE COMPANY AND IS
ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT: (I) AS MAY
BE LIMITED BY GENERAL EQUITABLE PRINCIPLES AND APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION
AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (II) AS MAY BE LIMITED BY
LAWS RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR
OTHER EQUITABLE REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION
PROVISIONS MAY BE LIMITED BY APPLICABLE LAW.


 


(B)           THE ISSUANCE OF THE SHARES HAS BEEN DULY AUTHORIZED BY ALL
REQUISITE CORPORATE ACTION.  WHEN THE SHARES ARE ISSUED, SOLD AND DELIVERED
FOLLOWING THE FILING OF THE CERTIFICATE OF DESIGNATION WITH THE SECRETARY OF
STATE OF THE STATE OF DELAWARE AND IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT FOR THE CONSIDERATION EXPRESSED HEREIN, THE SHARES WILL BE DULY AND
VALIDLY ISSUED AND OUTSTANDING, FULLY PAID, AND NONASSESSABLE, AND WILL BE FREE
OF RESTRICTIONS ON TRANSFER OTHER THAN RESTRICTIONS ON TRANSFER UNDER THIS
AGREEMENT, THE CERTIFICATE OF

 

6

--------------------------------------------------------------------------------


 


DESIGNATION AND APPLICABLE UNITED STATES FEDERAL AND STATE OR OTHER SECURITIES
LAWS AND, EXCEPT AS OTHERWISE SET FORTH HEREIN, THE PURCHASERS SHALL BE ENTITLED
TO ALL RIGHTS ACCORDED TO A HOLDER OF SERIES A PREFERRED STOCK.


 


(C)           THE SHARES OF COMMON STOCK ISSUABLE UPON THE CONVERSION OF THE
SHARES, UPON RECEIPT OF THE REQUIRED STOCKHOLDER APPROVAL AND THE INCREASE
AUTHORIZATION, THE FILING OF THE RELATED CERTIFICATE OF DESIGNATION WITH THE
SECRETARY OF STATE OF THE STATE OF DELAWARE AND THE FILING OF AN AMENDMENT TO
THE COMPANY’S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF
AUTHORIZED SHARES OF COMMON STOCK PURSUANT TO THE INCREASE AUTHORIZATION, WILL
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND WHEN SO ISSUED
UPON SUCH CONVERSION WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, WILL
NOT SUBJECT THE HOLDERS THEREOF TO PERSONAL LIABILITY AND WILL NOT BE SUBJECT TO
PREEMPTIVE RIGHTS OF ANY OTHER STOCKHOLDER OF THE COMPANY.


 


4.4.          CONSENTS AND APPROVALS; NO VIOLATION.


 


(A)           NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE
COMPANY NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY BY THE
COMPANY WILL: (I) ASSUMING THE REQUIRED STOCKHOLDER APPROVAL AND THE INCREASE
AUTHORIZATION ARE OBTAINED, CONFLICT WITH OR VIOLATE THE RESTATED CERTIFICATE OF
INCORPORATION OR BYLAWS (OR EQUIVALENT ORGANIZATIONAL AND GOVERNING DOCUMENTS)
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES; (II) ASSUMING ALL CONSENTS,
APPROVALS, AUTHORIZATIONS AND PERMITS CONTEMPLATED BY CLAUSE (B) OF THIS
SECTION 4.4 HAVE BEEN OBTAINED, AND ALL FILINGS AND NOTIFICATIONS DESCRIBED IN
SUCH CLAUSE HAVE BEEN MADE, CONFLICT WITH OR VIOLATE ANY LAWS; (III) VIOLATE OR
CONFLICT WITH, OR RESULT IN A BREACH OF ANY PROVISION OF, OR REQUIRE ANY
CONSENT, WAIVER OR APPROVAL OR RESULT IN A DEFAULT OR GIVE RISE TO ANY RIGHT OF
TERMINATION, CANCELLATION, MODIFICATION OR ACCELERATION (OR AN EVENT THAT, WITH
THE GIVING OF NOTICE, THE PASSAGE OF TIME OR OTHERWISE, WOULD CONSTITUTE A
DEFAULT OR GIVE RISE TO ANY SUCH RIGHT) UNDER, ANY OF THE TERMS, CONDITIONS OR
PROVISIONS OF ANY NOTE, BOND, MORTGAGE, LEASE, LICENSE, AGREEMENT, CONTRACT,
INDENTURE OR OTHER INSTRUMENT OR OBLIGATION TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS MAY BE BOUND; (IV) RESULT (OR, WITH
THE GIVING OF NOTICE, THE PASSAGE OF TIME OR OTHERWISE, WOULD RESULT) IN THE
CREATION OR IMPOSITION OF ANY LIEN ON ANY ASSET OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES; OR (V) VIOLATE ANY ORDER, WRIT, INJUNCTION, DECREE, STATUTE,
RULE OR REGULATION APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BY
WHICH ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS ARE BOUND, EXCEPT, IN CASE OF
CLAUSES (II), (III), (IV) AND (V), ANY SUCH CONFLICT, VIOLATION, BREACH, DEFAULT
OR LIEN AS HAVE NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY THE COMPANY DO NOT AND WILL NOT
REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION OR PERMIT OF, OR FILING WITH OR
NOTIFICATION TO, ANY PERSON OR GOVERNMENTAL ENTITY, EXCEPT (I) THE APPLICABLE
REQUIREMENTS OF THE EXCHANGE ACT, AND THE RULES

 

7

--------------------------------------------------------------------------------


 


AND REGULATIONS PROMULGATED THEREUNDER, (II) APPROVALS AND FILINGS IN CONNECTION
WITH THE REQUIRED STOCKHOLDER APPROVAL AND THE INCREASE AUTHORIZATION, (III) AS
REQUIRED BY THE NYSE, AND (IV) ANY SUCH CONSENT, APPROVAL, AUTHORIZATION,
PERMIT, FILING OR NOTIFICATION THE FAILURE OF WHICH TO MAKE OR OBTAIN HAS NOT
HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.  THE ONLY VOTE OF THE STOCKHOLDERS OF THE
COMPANY REQUIRED TO APPROVE (I) THE CONVERSION OF THE SHARES INTO COMMON STOCK
FOR PURPOSES OF SECTION SECTIONS 312.03(B) AND (C) OF THE NYSE LISTED COMPANY
MANUAL IS A MAJORITY OF THE VOTES CAST ON SUCH PROPOSAL BY HOLDERS OF COMMON
STOCK WHO ARE ENTITLED TO VOTE SUCH SHARES ON SUCH PROPOSAL, PROVIDED THAT THE
TOTAL VOTE CAST ON THE PROPOSAL REPRESENTS OVER 50% IN INTEREST OF ALL
SECURITIES ENTITLE TO VOTE ON THE PROPOSAL, AND (II) THE AMENDMENT OF THE
COMPANY’S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF
AUTHORIZED SHARES OF COMMON STOCK TO AT LEAST SUCH NUMBER AS WILL BE SUFFICIENT
TO PERMIT THE FULL CONVERSION OF THE SHARES INTO COMMON STOCK, IS THE
AFFIRMATIVE VOTE OF THE HOLDERS OF NOT LESS THAN A MAJORITY OF THE OUTSTANDING
COMMON STOCK.


 


4.5.          SEC REPORTS; FINANCIAL STATEMENTS


 


(A)           SINCE JUNE 30, 2008, THE COMPANY HAS TIMELY FILED OR FURNISHED,
WITHOUT ANY EXTENSIONS THEREOF EXCEPT AS PERMITTED BY RULE 12B-25 OF THE
EXCHANGE ACT, ALL FORMS, REPORTS, STATEMENTS, CERTIFICATIONS AND OTHER DOCUMENTS
(THE “SEC REPORTS”) REQUIRED BY THE EXCHANGE ACT TO BE FILED OR FURNISHED BY IT
WITH OR TO THE SEC, ALL OF WHICH HAVE COMPLIED, AS TO FORM, AS OF THEIR
RESPECTIVE FILING DATES IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
REQUIREMENTS OF THE EXCHANGE ACT AND, IN EACH CASE, THE RULES AND REGULATIONS OF
THE SEC PROMULGATED THEREUNDER.  NONE OF THE SEC REPORTS, INCLUDING ANY
FINANCIAL STATEMENTS OR SCHEDULES INCLUDED OR INCORPORATED BY REFERENCE THEREIN,
AT THE TIME FILED OR FURNISHED, AND GIVING EFFECT TO ANY AMENDMENTS OR
SUPPLEMENTS THERETO OR ANY SUBSEQUENT SEC REPORT FILED PRIOR TO THE DATE OF THIS
AGREEMENT, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE
A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING THAT HAS NOT BEEN SUPERSEDED BY A SUBSEQUENTLY FILED SEC REPORT
THAT CORRECTS OR COMPLETES ANY SUCH UNTRUE STATEMENT OR OMISSION.  TO THE
KNOWLEDGE OF THE COMPANY, NONE OF THE SEC REPORTS IS THE SUBJECT OF ONGOING SEC
REVIEW OR OUTSTANDING SEC COMMENT.  NONE OF THE COMPANY’S SUBSIDIARIES IS
REQUIRED TO FILE PERIODIC REPORTS WITH THE SEC PURSUANT TO THE EXCHANGE ACT.


 


(B)           THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC
REPORTS COMPLY IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS
AND THE RULES AND REGULATIONS OF THE SEC WITH RESPECT THERETO AS IN EFFECT AT
THE TIME OF FILING.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP, EXCEPT AS MAY BE OTHERWISE SPECIFIED IN SUCH FINANCIAL STATEMENTS OR
THE NOTES THERETO AND EXCEPT THAT UNAUDITED FINANCIAL STATEMENTS MAY NOT CONTAIN
ALL FOOTNOTES REQUIRED BY GAAP, AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF AND
FOR THE DATES THEREOF AND THE RESULTS OF OPERATIONS AND CASH FLOWS OF THE
COMPANY AND ITS CONSOLIDATED

 

8

--------------------------------------------------------------------------------


 


SUBSIDIARIES FOR THE PERIODS THEN ENDED, SUBJECT, IN THE CASE OF UNAUDITED
STATEMENTS, TO NORMAL, IMMATERIAL, YEAR-END AUDIT ADJUSTMENTS.


 


(C)           NEITHER THE COMPANY NOR ANY OF ITS CONSOLIDATED SUBSIDIARIES HAS
ANY LIABILITIES, OBLIGATIONS, CLAIMS OR LOSSES (WHETHER LIQUIDATED OR
UNLIQUIDATED, SECURED OR UNSECURED, ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE)
THAT WOULD BE REQUIRED TO BE DISCLOSED ON THE COMPANY’S MOST RECENT CONSOLIDATED
BALANCE SHEET FILED WITH THE SEC (INCLUDING THE NOTES THERETO) IN CONFORMITY
WITH GAAP THAT ARE NOT DISCLOSED IN THE SEC REPORTS OR RESERVED ON THE MOST
RECENT CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES INCLUDED IN THE SEC REPORTS, OTHER THAN THOSE INCURRED IN THE
ORDINARY COURSE OF THE COMPANY’S OR ITS SUBSIDIARIES’ RESPECTIVE BUSINESSES
SINCE THE DATE OF SUCH MOST RECENT CONSOLIDATED BALANCE SHEET FILED WITH THE SEC
OR WHICH, INDIVIDUALLY OR IN THE AGGREGATE, DO NOT OR WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


4.6.          LITIGATION.  EXCEPT AS DISCLOSED IN THE SEC REPORTS, THE COMPANY
HAS NOT RECEIVED NOTICE OF ANY CLAIM, ACTION, SUIT, PROCEEDING, ARBITRATION,
MEDIATION OR GOVERNMENTAL INVESTIGATION THAT IS PENDING OR, TO THE KNOWLEDGE OF
THE COMPANY, THREATENED AGAINST OR RELATING TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR ANY PROPERTIES OR ASSETS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OTHER THAN ANY SUCH CLAIM, ACTION, SUIT, PROCEEDING, ARBITRATION,
MEDIATION OR GOVERNMENTAL INVESTIGATION THAT WOULD NOT REASONABLY BE EXPECTED TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


4.7.          COMPLIANCE WITH LAW; NO DEFAULT.  NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES IS, OR HAS BEEN SINCE JUNE 30, 2008 IN CONFLICT WITH, IN
DEFAULT WITH RESPECT TO OR IN VIOLATION OF: (A) THE RESTATED CERTIFICATE OF
INCORPORATION OR BYLAWS (OR EQUIVALENT ORGANIZATIONAL AND GOVERNING DOCUMENTS)
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, (B) ANY LAW APPLICABLE TO THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES IS BOUND OR AFFECTED OR (C) ANY NOTE, BOND, MORTGAGE,
INDENTURE, CONTRACT, AGREEMENT, LEASE, LICENSE, PERMIT, FRANCHISE OR OTHER
INSTRUMENT OR OBLIGATION TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A
PARTY OR BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR ANY PROPERTY OR
ASSET OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, IS BOUND OR AFFECTED, EXCEPT IN
ANY SUCH CASE AS HAS NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


4.8.          ABSENCE OF CERTAIN CHANGES.  EXCEPT AS SET FORTH IN THE SEC
REPORTS, SINCE JUNE 30, 2008 THERE HAS NOT BEEN ANY CHANGE, DEVELOPMENT, EVENT,
CONDITION, OCCURRENCE OR EFFECT THAT INDIVIDUALLY OR IN THE AGGREGATE HAS HAD OR
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


4.9.          EXEMPTION FROM REGISTRATION.  SUBJECT TO, AND IN RELIANCE ON, THE
REPRESENTATIONS, WARRANTIES AND COVENANTS MADE HEREIN BY THE PURCHASERS, THE
OFFERING, ISSUANCE AND SALE OF THE SHARES IN ACCORDANCE WITH THE TERMS AND ON
THE BASES OF THE REPRESENTATIONS AND

 

9

--------------------------------------------------------------------------------



 


WARRANTIES SET FORTH IN THIS AGREEMENT MAY AND SHALL PROPERLY OCCUR PURSUANT TO
ONE OR MORE APPLICABLE EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.


 


4.10.        NO BROKERS.  NONE OF THE COMPANY OR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES OR AFFILIATES, HAS EMPLOYED OR MADE, OR WILL ENTER INTO OR MAKE, ANY
AGREEMENT, CONTRACT, ARRANGEMENT OR UNDERSTANDING WITH ANY BROKER, FINDER OR
SIMILAR AGENT OR ANY PERSON THAT WILL RESULT IN ANY LIABILITY OF ANY OF THE
PURCHASER OR ANY OF SUCH PURCHASER’S AFFILIATES, FOR ANY FINDER’S FEE, BROKERAGE
FEE OR COMMISSION OR SIMILAR PAYMENT IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY NOR IS THERE ANY CLAIM BY ANY PERSON, OR TO THE KNOWLEDGE OF
THE COMPANY, ANY BASIS FOR A CLAIM BY ANY PERSON FOR ANY SUCH FINDER’S FEE,
BROKERAGE FEE OR COMMISSION OR SIMILAR PAYMENT.


 


4.11.        TITLE.  THE COMPANY AND EACH SUBSIDIARY HAS GOOD AND MARKETABLE
TITLE IN FEE SIMPLE TO ALL REAL PROPERTY AND GOOD AND MARKETABLE TITLE TO ALL
PERSONAL PROPERTY OWNED BY IT WHICH IS MATERIAL TO ITS BUSINESS, IN EACH CASE
FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES AND DEFECTS EXCEPT SUCH AS DO NOT
MATERIALLY AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT INTERFERE WITH THE USE
MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY.  ANY REAL PROPERTY AND FACILITIES
HELD UNDER LEASE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES ARE HELD BY IT UNDER
VALID, SUBSISTING AND ENFORCEABLE LEASES WITH SUCH EXCEPTIONS AS ARE NOT
MATERIAL AND DO NOT INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH
PROPERTY AND BUILDINGS.


 


4.12.        PATENTS AND TRADEMARKS.  THE COMPANY AND THE SUBSIDIARIES HAVE, OR
HAVE RIGHTS TO USE, PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, TRADE
SECRETS, INVENTIONS, COPYRIGHTS, AND OTHER INTELLECTUAL PROPERTY RIGHTS
NECESSARY FOR USE IN CONNECTION WITH ITS BUSINESS AND WHICH THE FAILURE TO SO
HAVE WOULD HAVE OR WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT (COLLECTIVELY, THE “INTELLECTUAL PROPERTY RIGHTS”).  NEITHER THE COMPANY
NOR ANY SUBSIDIARY HAS RECEIVED ANY WRITTEN NOTICE THAT ANY PRODUCT OR SERVICE
OFFERED BY THE COMPANY OR ANY SUBSIDIARY AS OF THE DATE HEREOF, OR ANY USE OF
ITS INTELLECTUAL PROPERTY RIGHTS AS OF THE DATE HEREOF, VIOLATE OR INFRINGE UPON
THE RIGHTS OF ANY OTHER PERSON.  ALL SUCH INTELLECTUAL PROPERTY RIGHTS ARE
ENFORCEABLE AND, TO THE KNOWLEDGE OF THE COMPANY, THERE IS NO EXISTING
INFRINGEMENT BY ANOTHER PERSON OF ANY OF THE INTELLECTUAL PROPERTY RIGHTS.


 


4.13.        LABOR RELATIONS.  NO MATERIAL LABOR DISPUTE EXISTS OR, TO THE
KNOWLEDGE OF THE COMPANY, IS IMMINENT WITH RESPECT TO ANY OF THE EMPLOYEES OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES WHICH HAS RESULTED IN OR WOULD REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO EXECUTIVE OFFICER IS, OR
IS NOW EXPECTED TO BE, IN MATERIAL VIOLATION OF ANY TERM OF ANY EMPLOYMENT
CONTRACT, CONFIDENTIALITY, DISCLOSURE OR PROPRIETARY INFORMATION AGREEMENT OR
NON-COMPETITION AGREEMENT, OR ANY OTHER CONTRACT OR AGREEMENT OR ANY RESTRICTIVE
COVENANT, AND THE CONTINUED EMPLOYMENT OF EACH SUCH EXECUTIVE OFFICER DOES NOT
SUBJECT THE COMPANY TO ANY LIABILITY WITH RESPECT TO ANY OF THE FOREGOING
MATTERS.  THE COMPANY AND EACH SUBSIDIARY IS IN COMPLIANCE WITH ALL APPLICABLE
LAWS AND REGULATIONS RELATING TO EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND
CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS, EXCEPT WHERE

 

10

--------------------------------------------------------------------------------


 


THE FAILURE TO BE IN COMPLIANCE WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


4.14.        EXCHANGE ACT REGISTRATION.  THE COMMON STOCK IS REGISTERED PURSUANT
TO SECTION 12(B) OF THE EXCHANGE ACT, AND THE COMPANY HAS TAKEN NO ACTION
DESIGNED TO, OR WHICH IS LIKELY TO HAVE THE EFFECT OF, TERMINATING THE
REGISTRATION OF THE COMMON STOCK UNDER THE EXCHANGE ACT NOR HAS THE COMPANY
RECEIVED ANY NOTIFICATION THAT THE SEC IS CONTEMPLATING TERMINATING SUCH
REGISTRATION.


 


4.15.        APPLICATION OF TAKEOVER PROTECTIONS.  THE COMPANY AND THE BOARD
HAVE TAKEN ALL NECESSARY ACTION TO ENSURE THAT THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL BE DEEMED TO
BE EXCEPTIONS TO THE PROVISIONS OF SECTION 203 OF THE DELAWARE GENERAL
CORPORATION LAW AND THE COMPANY’S RESTATED CERTIFICATE OF INCORPORATION, AND
THAT ANY OTHER SIMILAR MORATORIUM, CONTROL SHARE ACQUISITION, FAIR PRICE,
BUSINESS COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER A RIGHTS
AGREEMENT) OR OTHER SIMILAR ANTI-TAKEOVER LAW DOES NOT AND WILL NOT APPLY TO
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


4.16.        INSURANCE.  THE COMPANY AND EACH SUBSIDIARY IS INSURED BY INSURERS
OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS AND IN SUCH
AMOUNTS AS ARE CUSTOMARY IN THE BUSINESSES AND LOCATIONS IN WHICH THE COMPANY
AND EACH SUBSIDIARY IS ENGAGED.


 


4.17.        REGULATORY PERMITS.  THE COMPANY AND EACH SUBSIDIARY POSSESSES ALL
CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE REGULATORY
AUTHORITIES NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES AS PRESENTLY
CONDUCTED (“MATERIAL PERMITS”), EXCEPT WHERE THE FAILURE TO POSSESS SUCH PERMITS
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR WOULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, AND NEITHER THE COMPANY NOR ANY
SUBSIDIARY HAS RECEIVED ANY WRITTEN NOTICE OF PROCEEDINGS RELATING TO THE
REVOCATION OR MODIFICATION OF ANY MATERIAL PERMIT.


 


4.18.        ENVIRONMENTAL LAWS.  THE COMPANY AND EACH SUBSIDIARY (A) IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ANY AND ALL ENVIRONMENTAL LAWS (AS
HEREINAFTER DEFINED); (B) HAS RECEIVED ALL PERMITS, LICENSES OR OTHER APPROVALS
REQUIRED OF THEM UNDER APPLICABLE ENVIRONMENTAL LAWS TO CONDUCT THEIR RESPECTIVE
BUSINESSES; AND (C) IS IN COMPLIANCE WITH ALL TERMS AND CONDITIONS OF ANY SUCH
PERMIT, LICENSE OR APPROVAL, EXCEPT WHERE THE FAILURE TO SO COMPLY WOULD NOT BE
REASONABLY EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT.  THE TERM “ENVIRONMENTAL LAWS” MEANS ALL APPLICABLE LAWS
RELATING TO POLLUTION OR PROTECTION OF HUMAN HEALTH OR THE ENVIRONMENT
(INCLUDING, WITHOUT LIMITATION, AMBIENT AIR, SURFACE WATER, GROUNDWATER, LAND
SURFACE OR SUBSURFACE STRATA), INCLUDING, WITHOUT LIMITATION, LAWS RELATING TO
EMISSIONS, DISCHARGES, RELEASES OR THREATENED RELEASES OF CHEMICALS, POLLUTANTS,
CONTAMINANTS, OR TOXIC OR HAZARDOUS SUBSTANCES OR WASTES (COLLECTIVELY,
“HAZARDOUS MATERIALS”) INTO THE ENVIRONMENT, OR OTHERWISE RELATING TO THE
MANUFACTURE, PROCESSING,

 

11

--------------------------------------------------------------------------------


 


DISTRIBUTION, USE, TREATMENT, STORAGE, DISPOSAL, TRANSPORT OR HANDLING OF
HAZARDOUS MATERIALS, AS WELL AS ALL AUTHORIZATIONS, CODES, DECREES, DEMANDS OR
DEMAND LETTERS, INJUNCTIONS, JUDGMENTS, LICENSES, NOTICES OR NOTICE LETTERS,
ORDERS, PERMITS, PLANS OR REGULATIONS ISSUED, ENTERED, PROMULGATED OR APPROVED
THEREUNDER.


 


4.19.        INVESTMENT COMPANY.  THE COMPANY IS NOT, AND IS NOT AN AFFILIATE
OF, AND IMMEDIATELY AFTER RECEIPT OF PAYMENT FOR THE SHARES WILL NOT BE OR BE AN
AFFILIATE OF, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.


 


4.20.        OFFERING OF SECURITIES.  NEITHER THE COMPANY NOR ANY PERSON ACTING
ON ITS BEHALF HAS TAKEN ANY ACTION (INCLUDING ANY OFFERING OF ANY OF THE SHARES
TO BE ISSUED PURSUANT TO THIS AGREEMENT UNDER THE SECURITIES ACT AND THE
RULES AND REGULATIONS OF THE SEC THEREUNDER) WHICH MIGHT SUBJECT THE OFFERING,
ISSUANCE OR SALE OF ANY OF THE SHARES TO THE PURCHASERS PURSUANT TO THIS
AGREEMENT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


 


5.             CONDITIONS OF PARTIES’ OBLIGATIONS.


 


5.1.          CONDITIONS OF THE PURCHASERS’ OBLIGATIONS.  THE OBLIGATIONS OF
EACH OF THE PURCHASERS UNDER SECTION 1 HEREOF ARE SUBJECT TO THE FULFILLMENT
PRIOR TO OR ON THE CLOSING DATE (AND EACH ADDITIONAL CLOSING DATE IF ANY
ADDITIONAL SHARES ARE ISSUED, SOLD AND PURCHASED HEREUNDER AFTER THE CLOSING
DATE) OF ALL OF THE FOLLOWING CONDITIONS, ANY OF WHICH MAY BE WAIVED IN WHOLE OR
IN PART BY SUCH PURCHASER SEVERALLY IN HIS, HER OR ITS ABSOLUTE DISCRETION.


 


(A)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY CONTAINED IN SECTION 4 HEREOF SHALL BE TRUE AND
CORRECT (I) IN ALL RESPECTS, IF SUCH REPRESENTATIONS AND WARRANTIES ARE
QUALIFIED BY MATERIALITY, MATERIAL ADVERSE EFFECT OR SIMILAR TERMS AND PHRASES
AND (II) IN ALL MATERIAL RESPECTS, IF SUCH REPRESENTATIONS AND WARRANTIES ARE
NOT QUALIFIED BY MATERIALITY, MATERIAL ADVERSE EFFECT OR SIMILAR TERMS AND
PHRASES, IN EACH CASE AT AND AS OF THE DATE HEREOF AND THE CLOSING DATE, AS
THOUGH SUCH REPRESENTATIONS AND WARRANTIES WERE MADE ON THE CLOSING DATE (EXCEPT
FOR REPRESENTATIONS AND WARRANTIES THAT EXPRESSLY SPEAK ONLY AS OF A SPECIFIC
DATE OR TIME OTHER THAN THE CLOSING DATE, WHICH REPRESENTATIONS AND WARRANTIES
SHALL CONTINUE ON THE CLOSING DATE TO HAVE BEEN TRUE AND CORRECT (IN ALL
MATERIAL RESPECTS, IF SUCH REPRESENTATIONS AND WARRANTIES ARE NOT QUALIFIED BY
MATERIALITY, MATERIAL ADVERSE EFFECT OR SIMILAR TERMS AND PHRASES) AS OF SUCH
SPECIFIC DATE OR TIME), AND THE PURCHASERS SHALL HAVE RECEIVED A CERTIFICATE,
DATED THE CLOSING DATE, EXECUTED BY AN OFFICER OF THE COMPANY TO SUCH EFFECT.


 


(B)           PERFORMANCE.  THE COMPANY SHALL HAVE PERFORMED AND COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL AGREEMENTS, OBLIGATIONS AND CONDITIONS CONTAINED IN
THIS AGREEMENT THAT ARE REQUIRED TO BE PERFORMED OR COMPLIED WITH BY IT ON OR
BEFORE THE CLOSING, AND THE PURCHASERS SHALL HAVE RECEIVED A CERTIFICATE, DATED
THE CLOSING DATE, EXECUTED BY AN OFFICER OF THE COMPANY TO SUCH EFFECT.

 

12

--------------------------------------------------------------------------------


 


(C)           APPROVAL OF SENIOR LENDERS.  THE COMPANY SHALL HAVE OBTAINED, IF
REQUIRED UNDER THE CREDIT AGREEMENT, THE CONSENT OF THE SENIOR LENDERS UNDER THE
CREDIT AGREEMENT WITH RESPECT TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY.


 


(D)           FILING OF CERTIFICATE OF DESIGNATION.  THE CERTIFICATE OF
DESIGNATION SHALL HAVE BEEN FILED WITH THE SECRETARY OF STATE OF THE STATE OF
DELAWARE AND THE PURCHASERS HAVE RECEIVED EVIDENCE OF SUCH FILING SATISFACTORY
TO COUNSEL FOR THE PURCHASERS.


 


(E)           REGISTRATION RIGHTS AGREEMENT.  THE COMPANY SHALL HAVE EXECUTED
AND DELIVERED THE REGISTRATION RIGHTS AGREEMENT.


 


(F)            OPINION OF COMPANY COUNSEL.  THE PURCHASERS SHALL HAVE RECEIVED
AN OPINION FROM MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND POPEO P.C., COUNSEL TO
THE COMPANY, DATED THE CLOSING DATE, IN FORM AND SUBSTANCE SATISFACTORY TO
COUNSEL FOR THE PURCHASERS.


 


(G)           SHARE CERTIFICATES.  THE PURCHASERS PARTICIPATING IN THE CLOSING
SHALL HAVE RECEIVED CERTIFICATES REPRESENTING THE NUMBER OF SHARES PURCHASED BY
SUCH PURCHASER.


 


(H)           CONSENTS AND WAIVERS  THE COMPANY SHALL HAVE OBTAINED ALL CONSENTS
OR WAIVERS NECESSARY TO EXECUTE AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS, TO ISSUE THE SHARES, AND TO CARRY OUT THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, EXCEPT FOR THE REQUIRED
STOCKHOLDER APPROVAL AND THE INCREASE AUTHORIZATION.  OTHER THAN AS EXCEPTED IN
THE IMMEDIATELY PRECEDING SENTENCE AND ANY FILINGS WITH THE SEC IN CONNECTION
THEREWITH, ALL CORPORATE AND OTHER ACTION AND GOVERNMENTAL FILINGS NECESSARY TO
EFFECTUATE THE TERMS OF THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS AND
OTHER AGREEMENTS AND INSTRUMENTS EXECUTED AND DELIVERED BY THE COMPANY IN
CONNECTION HEREWITH SHALL HAVE BEEN MADE OR TAKEN.


 


(I)            NO MATERIAL ADVERSE EFFECT.  THERE SHALL HAVE BEEN NO MATERIAL
ADVERSE EFFECT WITH RESPECT TO THE COMPANY SINCE THE DATE HEREOF.


 


(J)            EXPENSES OF PURCHASER’S COUNSEL AND CONSULTANTS.  THE COMPANY
SHALL HAVE PAID, IN ACCORDANCE WITH SECTION 6.13 HEREOF, THE EXPENSES OF THE
PURCHASERS OR SHALL HAVE MADE PROVISION THEREFOR SATISFACTORY TO THE PURCHASERS.


 


5.2.          CONDITIONS OF THE COMPANY’S OBLIGATIONS.  THE OBLIGATIONS OF THE
COMPANY UNDER SECTION 1 HEREOF ARE SUBJECT TO THE FULFILLMENT PRIOR TO OR ON THE
CLOSING DATE OF ALL OF THE FOLLOWING CONDITIONS, ANY OF WHICH MAY BE WAIVED IN
WHOLE OR IN PART BY THE COMPANY.

 

13

--------------------------------------------------------------------------------


 


(A)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES OF EACH PURCHASER PARTICIPATING IN THE CLOSING CONTAINED IN SECTION 3
HEREOF SHALL BE TRUE AND CORRECT (I) IN ALL RESPECTS, IF SUCH REPRESENTATIONS
AND WARRANTIES ARE QUALIFIED BY MATERIALITY, MATERIAL ADVERSE EFFECT OR SIMILAR
TERMS AND PHRASES AND (II) IN ALL MATERIAL RESPECTS, IF SUCH REPRESENTATIONS AND
WARRANTIES ARE NOT QUALIFIED BY MATERIALITY, MATERIAL ADVERSE EFFECT OR SIMILAR
TERMS AND PHRASES, IN EACH CASE AT AND AS OF THE DATE HEREOF AND THE CLOSING
DATE, AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES WERE MADE ON THE CLOSING
DATE (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT EXPRESSLY SPEAK ONLY AS OF
A SPECIFIC DATE OR TIME OTHER THAN THE CLOSING DATE, WHICH REPRESENTATIONS AND
WARRANTIES SHALL CONTINUE ON THE CLOSING DATE TO HAVE BEEN TRUE AND CORRECT (IN
ALL MATERIAL RESPECTS, IF SUCH REPRESENTATIONS AND WARRANTIES ARE NOT QUALIFIED
BY MATERIALITY, MATERIAL ADVERSE EFFECT OR SIMILAR TERMS AND PHRASES) AS OF SUCH
SPECIFIC DATE OR TIME), AND THE COMPANY SHALL HAVE RECEIVED A CERTIFICATE FROM
SUCH PURCHASER, DATED THE CLOSING DATE, EXECUTED BY AN OFFICER OF SUCH
PURCHASER, OR A NATURAL PERSON WHO IS A PURCHASER, TO SUCH EFFECT.


 


(B)           PERFORMANCE.  EACH PURCHASER PARTICIPATING IN THE CLOSING SHALL
HAVE PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL AGREEMENTS,
OBLIGATIONS AND CONDITIONS CONTAINED IN THIS AGREEMENT THAT ARE REQUIRED TO BE
PERFORMED OR COMPLIED WITH BY IT ON OR BEFORE THE CLOSING, AND THE COMPANY SHALL
HAVE RECEIVED A CERTIFICATE FROM SUCH PURCHASER, DATED THE CLOSING DATE,
EXECUTED BY AN OFFICER OF SUCH PURCHASER, OR A NATURAL PERSON WHO IS A
PURCHASER, TO SUCH EFFECT.


 


(C)           REGISTRATION RIGHTS AGREEMENT.  EACH PURCHASER PARTICIPATING IN
THE CLOSING SHALL HAVE EXECUTED AND DELIVERED THE REGISTRATION RIGHTS AGREEMENT.


 


(D)           COMMITMENT AMOUNT.  THE COMPANY SHALL HAVE RECEIVED THE COMMITMENT
AMOUNT FROM THE PURCHASERS PARTICIPATING IN THE CLOSING.


 


(E)           APPROVAL OF SENIOR LENDERS.  THE COMPANY SHALL HAVE OBTAINED, IF
REQUIRED UNDER THE CREDIT AGREEMENT, THE CONSENT OF THE SENIOR LENDERS UNDER THE
CREDIT AGREEMENT WITH RESPECT TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY.


 


(F)            EXTENSION OF SUBORDINATED DEBT.  FEDERAL PARTNERS L.P. SHALL HAVE
EXECUTED AND DELIVERED TO THE COMPANY A WRITING EVIDENCING THE EXTENSION OF THE
MATURITY OF THE SUBORDINATED DEBT TO JULY 19, 2012.


 


5.3.          CONDITIONS OF EACH PARTY’S OBLIGATIONS.  THE RESPECTIVE
OBLIGATIONS OF EACH PARTY TO CONSUMMATE THE TRANSACTIONS AT THE CLOSING
CONTEMPLATED HEREUNDER ARE SUBJECT TO THE PARTIES BEING REASONABLY SATISFIED AS
TO THE ABSENCE OF (A) LITIGATION CHALLENGING OR SEEKING DAMAGES IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS IN WHICH THERE HAS BEEN ISSUED ANY ORDER OR INJUNCTION
DELAYING OR

 

14

--------------------------------------------------------------------------------


 


PREVENTING THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
AND (B) ANY STATUTE, RULE, REGULATION, INJUNCTION, ORDER OR DECREE, ENACTED,
ENFORCED, PROMULGATED, ENTERED, ISSUED OR DEEMED APPLICABLE TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY BY ANY COURT, GOVERNMENT OR GOVERNMENTAL
AUTHORITY OR AGENCY OR LEGISLATIVE BODY, DOMESTIC, FOREIGN OR SUPRANATIONAL
PROHIBITING OR ENJOINING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


6.             COVENANTS.


 


6.1.          TRANSFER RESTRICTIONS; LEGEND.  IN ADDITION TO THE PROVISIONS OF
THE CERTIFICATE OF DESIGNATION PROVIDING THAT THE SHARES MAY NOT BE TRANSFERRED
OR OTHERWISE DISPOSED OF DURING THE PERIOD FROM THE CLOSING DATE THROUGH THE
DATE WHICH IS EIGHTEEN (18) MONTHS THEREAFTER, EXCEPT INSOFAR AS IS NECESSARY
FOR THE HOLDERS THEREOF TO PARTICIPATE IN ANY LIQUIDATION EVENT OR CHANGE OF
CONTROL IN ACCORDANCE WITH THE PROVISIONS OF THE CERTIFICATE OF DESIGNATION, THE
SHARES MAY ONLY BE TRANSFERRED OR OTHERWISE DISPOSED OF IN COMPLIANCE WITH STATE
AND FEDERAL SECURITIES LAWS.  IN CONNECTION WITH ANY TRANSFER OF SHARES OTHER
THAN PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, THE COMPANY MAY REQUIRE
THE TRANSFEROR THEREOF TO PROVIDE TO THE COMPANY AN OPINION OF COUNSEL SELECTED
BY THE TRANSFEROR AND REASONABLY ACCEPTABLE TO THE COMPANY, THE FORM AND
SUBSTANCE OF WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, TO
THE EFFECT THAT SUCH TRANSFER DOES NOT REQUIRE REGISTRATION OF SUCH TRANSFERRED
SHARES UNDER THE SECURITIES ACT.  THE PURCHASERS AGREE TO THE IMPRINTING OF A
LEGEND ON THE STOCK CERTIFICATES REPRESENTING THE SHARES IN SUBSTANTIALLY THE
FOLLOWING FORM:


 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE
OR ANY FOREIGN REGULATORY REGIMES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE ACT AND THE APPLICABLE STATE AND FOREIGN SECURITIES LAWS,
AND PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.  THE SECURITIES REPRESENTED
HEREBY ARE ALSO SUBJECT TO RESTRICTIONS ON TRANSFER AS PROVIDED IN THE
CERTIFICATE OF DESIGNATION FOR THE SECURITIES. THE ISSUER OF THESE SECURITIES
(THE “COMPANY”) MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY PROPOSED TRANSFER
OR RESALE IS IN COMPLIANCE WITH THE CERTIFICATE OF DESIGNATION.”

 


UPON REQUEST OF A PURCHASER, UPON RECEIPT BY THE COMPANY OF AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH LEGEND IS
NO LONGER REQUIRED UNDER THE SECURITIES ACT AND APPLICABLE STATE LAWS, THE
COMPANY SHALL PROMPTLY CAUSE THE FOREGOING LEGEND TO BE REMOVED FROM ANY
CERTIFICATE FOR ANY SHARES UPON THE EXPIRATION OF SUCH TRANSFER AND

 

15

--------------------------------------------------------------------------------


 


OTHER RESTRICTIONS SET FORTH IN THE CERTIFICATE OF DESIGNATION.  EACH PURCHASER
ACKNOWLEDGES THAT THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OR UNDER ANY STATE SECURITIES LAWS AND AGREES THAT HE, SHE OR IT WILL NOT SELL
OR OTHERWISE DISPOSE OF ANY OF THE SHARES, EXCEPT IN COMPLIANCE WITH THE
REGISTRATION REQUIREMENTS OR EXEMPTION PROVISIONS OF THE SECURITIES ACT AND ANY
OTHER APPLICABLE SECURITIES LAWS.


 


6.2.          REPORTING REQUIREMENTS.  UNTIL THE TIME THAT NO PURCHASER OWNS
SHARES, UNLESS THE HOLDERS OF A MAJORITY OF THE THEN OUTSTANDING SHARES NOTIFY
THE COMPANY TO THE CONTRARY OR VOTE OR CONSENT TO DO SO, THE COMPANY COVENANTS
TO MAINTAIN THE REGISTRATION OF THE COMMON STOCK UNDER SECTION 12(B) OR 12(G) OF
THE EXCHANGE ACT AND TO TIMELY FILE (OR OBTAIN EXTENSIONS IN RESPECT THEREOF AND
FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL REPORTS REQUIRED TO BE FILED BY THE
COMPANY AFTER THE DATE HEREOF PURSUANT TO THE EXCHANGE ACT.


 


6.3.          RESERVATION OF COMMON STOCK.  THE COMPANY SHALL RESERVE THAT
NUMBER OF SHARES OF COMMON STOCK SUFFICIENT FOR ISSUANCE UPON CONVERSION OF THE
SHARES OWNED AT ANY TIME BY THE PURCHASERS WITHOUT REGARD TO ANY LIMITATION ON
SUCH CONVERSION; PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED TO RESERVE SUCH
SUFFICIENT NUMBER OF SHARES OF COMMON STOCK PRIOR TO THE REQUIRED STOCKHOLDER
APPROVAL AND THE INCREASE AUTHORIZATION.


 


6.4.          REASONABLE BEST EFFORTS; CONSENTS AND GOVERNMENTAL APPROVALS. 
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, EACH OF THE PARTIES
HERETO AGREES TO USE ITS REASONABLE BEST EFFORTS TO TAKE, OR CAUSE TO BE TAKEN,
ALL APPROPRIATE ACTION, AND TO DO, OR CAUSE TO BE DONE, ALL THINGS NECESSARY,
PROPER OR ADVISABLE UNDER APPLICABLE LAWS TO CONSUMMATE AND MAKE EFFECTIVE, IN
THE MOST EXPEDITIOUS MANNER PRACTICABLE, THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, SATISFYING THE CLOSING CONDITIONS IN
SECTION 5 HEREOF).  WITHOUT LIMITING THE FOREGOING, EACH OF THE COMPANY AND THE
PURCHASERS AGREES TO USE REASONABLE BEST EFFORTS TO: (A) OBTAIN, AND CAUSE (WITH
RESPECT TO THE COMPANY) THE COMPANY’S AND (WITH RESPECT TO A PURCHASER) THE
PURCHASER’S RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES OR OTHER
RELATED PERSONS AS MAY BE SO REQUIRED TO OBTAIN, ALL MATERIAL CONSENTS,
APPROVALS AND AUTHORIZATIONS THAT ARE REQUIRED TO BE OBTAINED UNDER ANY FEDERAL,
STATE, LOCAL OR FOREIGN LAW AS PROMPTLY AS PRACTICABLE AFTER THE DATE HEREOF;
(B) PREVENT THE ENTRY, ENACTMENT OR PROMULGATION OF ANY THREATENED OR PENDING
INJUNCTION OR ORDER THAT COULD MATERIALLY ADVERSELY AFFECT THE ABILITY OF THE
PARTIES HERETO TO CONSUMMATE THE TRANSACTIONS UNDER THIS AGREEMENT; (C) LIFT OR
RESCIND ANY INJUNCTION OR ORDER THAT COULD MATERIALLY AND ADVERSELY AFFECT THE
ABILITY OF THE PARTIES HERETO TO CONSUMMATE THE TRANSACTIONS UNDER THIS
AGREEMENT; (D) IN THE EVENT THAT ANY ACTION, SUIT, PROCEEDING OR INVESTIGATION
RELATING HERETO OR TO THE TRANSACTIONS CONTEMPLATED HEREBY IS COMMENCED, WHETHER
BEFORE OR AFTER THE DATE OF THIS AGREEMENT, COOPERATE TO DEFEND VIGOROUSLY
AGAINST IT AND RESPOND THERETO; AND (E) EFFECT ALL NECESSARY REGISTRATIONS AND
FILINGS AND SUBMISSIONS OF INFORMATION REQUESTED BY ANY GOVERNMENTAL ENTITY.


 


6.5.          INTEGRATION.  THE COMPANY SHALL NOT SELL, OFFER FOR SALE OR
SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS
DEFINED IN SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE
OFFER OR SALE OF THE SHARES IN A MANNER THAT

 

16

--------------------------------------------------------------------------------


 


WOULD REQUIRE THE REGISTRATION UNDER THE SECURITIES ACT OF THE SALE OF THE
COMMON STOCK TO THE PURCHASERS.


 


6.6.          SECURITIES LAWS DISCLOSURE; PUBLICITY.  THE COMPANY SHALL, BY
5:30 P.M. (NEW YORK CITY LOCAL TIME) ON THE FOURTH (4TH) BUSINESS DAY FOLLOWING
THE DATE HEREOF, ISSUE A PRESS RELEASE DISCLOSING THE MATERIAL TERMS OF THE
TRANSACTIONS CONTEMPLATED HEREBY, WHICH PRESS RELEASE SHALL COMPLY WITH THE
PROVISIONS OF RULE 135C UNDER THE SECURITIES ACT, AND SHALL FILE A CURRENT
REPORT ON FORM 8-K IN COMPLIANCE WITH THE REQUIREMENTS THEREOF AND SUBSECTION
(D) OF RULE 135C UNDER THE SECURITIES ACT.  THE COMPANY AND EACH PURCHASER SHALL
CONSULT WITH EACH OTHER IN ISSUING ANY OTHER PRESS RELEASES WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY, AND NEITHER THE COMPANY NOR ANY PURCHASER
SHALL ISSUE ANY SUCH PRESS RELEASE OR OTHERWISE MAKE ANY SUCH PUBLIC STATEMENT
WITHOUT THE PRIOR CONSENT OF THE COMPANY, WITH RESPECT TO ANY PRESS RELEASE OF
ANY PURCHASER, OR WITHOUT THE PRIOR CONSENT OF EACH PURCHASER, WITH RESPECT TO
ANY PRESS RELEASE OF THE COMPANY, IN EITHER CASE WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD OR DELAYED, EXCEPT IF SUCH DISCLOSURE IS REQUIRED BY
LAW, IN WHICH CASE THE DISCLOSING PARTY SHALL PROMPTLY PROVIDE THE OTHER PARTY
WITH PRIOR NOTICE OF SUCH PUBLIC STATEMENT OR COMMUNICATION. NOTWITHSTANDING THE
FOREGOING, THE COMPANY SHALL NOT PUBLICLY DISCLOSE THE NAME OF ANY PURCHASER, OR
INCLUDE THE NAME OF ANY PURCHASER IN ANY FILING WITH THE SEC OR ANY REGULATORY
AGENCY OR TRADING MARKET, WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH PURCHASER,
EXCEPT (I) AS REQUIRED BY FEDERAL SECURITIES LAW IN CONNECTION WITH (A) ANY
REGISTRATION STATEMENT CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT,
(B) ANY FILING REQUIRED BY THE SEC AND (C) THE FILING OF FINAL TRANSACTION
DOCUMENTS (INCLUDING SIGNATURE PAGES THERETO) WITH THE SEC  AND (II) TO THE
EXTENT SUCH DISCLOSURE IS REQUIRED BY LAW OR NYSE REGULATIONS, IN WHICH CASE THE
COMPANY SHALL PROVIDE THE PURCHASERS WITH PRIOR NOTICE OF SUCH DISCLOSURE
PERMITTED UNDER THIS CLAUSE (II).


 


6.7.          NON-PUBLIC INFORMATION.  EXCEPT WITH RESPECT TO THE MATERIAL TERMS
AND CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS,
THE COMPANY COVENANTS AND AGREES THAT NEITHER IT, NOR ANY OTHER PERSON ACTING ON
ITS BEHALF, WILL PROVIDE ANY PURCHASER OR ITS AGENTS OR COUNSEL WITH ANY
INFORMATION THAT THE COMPANY BELIEVES CONSTITUTES MATERIAL NON-PUBLIC
INFORMATION, UNLESS PRIOR THERETO SUCH PURCHASER SHALL HAVE EXECUTED A WRITTEN
AGREEMENT REGARDING THE CONFIDENTIALITY AND USE OF SUCH INFORMATION.  THE
COMPANY UNDERSTANDS AND CONFIRMS THAT EACH PURCHASER SHALL BE RELYING ON THE
FOREGOING COVENANT IN EFFECTING TRANSACTIONS IN SECURITIES OF THE COMPANY.


 


6.8.          LISTING OF COMMON STOCK.  THE COMPANY SHALL USE ITS BEST EFFORTS
TO MAINTAIN THE LISTING OF COMMON STOCK, AND PROMPTLY CAUSE THE SHARES OF COMMON
STOCK RESERVED FOR ISSUANCE PURSUANT TO THE CONVERSION OF THE SHARES TO BE
APPROVED FOR LISTING, ON A TRADING MARKET, SUBJECT TO OFFICIAL NOTICE OF
ISSUANCE AND UPON OBTAINING THE REQUIRED STOCKHOLDER APPROVAL AND THE INCREASE
AUTHORIZATION.  THE COMPANY SHALL COMPLY IN ALL RESPECTS WITH THE COMPANY’S
REPORTING, FILING AND OTHER OBLIGATIONS UNDER THE BYLAWS OR RULES OF THE TRADING
MARKET.

 

17

--------------------------------------------------------------------------------


 


6.9.          USE OF PROCEEDS.  THE COMPANY SHALL USE THE NET PROCEEDS FROM THE
SALE OF COMMON STOCK HEREUNDER FOR WORKING CAPITAL AND GENERAL CORPORATE
PURPOSES.


 


6.10.        INDEMNIFICATION OF PURCHASERS.   SUBJECT TO THE PROVISIONS OF THIS
SECTION 6.10, THE COMPANY SHALL INDEMNIFY AND HOLD EACH PURCHASER AND ITS
DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS, PARTNERS, EMPLOYEES AND AGENTS (AND
ANY OTHER PERSONS WITH A FUNCTIONALLY EQUIVALENT ROLE OF A PERSON HOLDING SUCH
TITLES NOTWITHSTANDING A LACK OF SUCH TITLE OR ANY OTHER TITLE), EACH PERSON WHO
CONTROLS SUCH PURCHASER (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT
AND SECTION 20 OF THE EXCHANGE ACT), AND THE DIRECTORS, OFFICERS, SHAREHOLDERS,
AGENTS, MEMBERS, PARTNERS OR EMPLOYEES (AND ANY OTHER PERSONS WITH A
FUNCTIONALLY EQUIVALENT ROLE OF A PERSON HOLDING SUCH TITLES NOTWITHSTANDING A
LACK OF SUCH TITLE OR ANY OTHER TITLE) OF SUCH CONTROLLING PERSONS (EACH, A
“PURCHASER PARTY”) HARMLESS FROM ANY AND ALL LOSSES, LIABILITIES, OBLIGATIONS,
CLAIMS, CONTINGENCIES, DAMAGES, COSTS AND EXPENSES, INCLUDING ALL JUDGMENTS,
AMOUNTS PAID IN SETTLEMENTS, COURT COSTS AND REASONABLE ATTORNEYS’ FEES AND
COSTS OF INVESTIGATION THAT ANY SUCH PURCHASER PARTY MAY SUFFER OR INCUR AS A
RESULT OF OR RELATING TO (A) ANY BREACH OF ANY OF THE REPRESENTATIONS,
WARRANTIES, COVENANTS OR AGREEMENTS MADE BY THE COMPANY IN THIS AGREEMENT OR IN
THE OTHER TRANSACTION DOCUMENTS OR (B) ANY ACTION INSTITUTED AGAINST A PURCHASER
PARTY IN ANY CAPACITY, OR ANY OF THEM OR THEIR RESPECTIVE AFFILIATES, BY ANY
STOCKHOLDER OF THE COMPANY WHO IS NOT AN AFFILIATE OF SUCH PURCHASER PARTY, WITH
RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS
(UNLESS SUCH ACTION IS BASED UPON A BREACH OF SUCH PURCHASER’S REPRESENTATIONS,
WARRANTIES OR COVENANTS UNDER THE TRANSACTION DOCUMENTS OR ANY AGREEMENTS OR
UNDERSTANDINGS SUCH PURCHASER MAY HAVE WITH ANY SUCH STOCKHOLDER OR ANY
VIOLATIONS BY THE PURCHASER OF STATE OR FEDERAL SECURITIES LAWS OR ANY CONDUCT
BY SUCH PURCHASER WHICH CONSTITUTES FRAUD, GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR MALFEASANCE).  IF ANY ACTION SHALL BE BROUGHT AGAINST ANY PURCHASER PARTY IN
RESPECT OF WHICH INDEMNITY MAY BE SOUGHT PURSUANT TO THIS AGREEMENT, SUCH
PURCHASER PARTY SHALL PROMPTLY NOTIFY THE COMPANY IN WRITING, AND THE COMPANY
SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF WITH COUNSEL OF ITS OWN
CHOOSING REASONABLY ACCEPTABLE TO THE PURCHASER PARTY.  ANY PURCHASER PARTY
SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY SUCH ACTION AND
PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND EXPENSES OF SUCH COUNSEL
SHALL BE AT THE EXPENSE OF SUCH PURCHASER PARTY EXCEPT TO THE EXTENT THAT
(I) THE EMPLOYMENT THEREOF HAS BEEN SPECIFICALLY AUTHORIZED BY THE COMPANY IN
WRITING, (II) THE COMPANY HAS FAILED AFTER A REASONABLE PERIOD OF TIME TO ASSUME
SUCH DEFENSE AND TO EMPLOY COUNSEL OR (III) IN SUCH ACTION THERE IS, IN THE
REASONABLE OPINION OF SUCH SEPARATE COUNSEL, A MATERIAL CONFLICT ON ANY MATERIAL
ISSUE BETWEEN THE POSITION OF THE COMPANY AND THE POSITION OF SUCH PURCHASER
PARTY, IN WHICH CASE THE COMPANY SHALL BE RESPONSIBLE FOR THE REASONABLE FEES
AND EXPENSES OF NO MORE THAN ONE SUCH SEPARATE COUNSEL FOR ALL PURCHASER
PARTIES.  THE COMPANY WILL NOT BE LIABLE TO ANY PURCHASER PARTY UNDER THIS
AGREEMENT (Y) FOR ANY SETTLEMENT BY A PURCHASER PARTY EFFECTED WITHOUT THE
COMPANY’S PRIOR WRITTEN CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED; OR (Z) TO THE EXTENT, BUT ONLY TO THE EXTENT THAT A LOSS, CLAIM, DAMAGE
OR LIABILITY IS ATTRIBUTABLE TO ANY PURCHASER’S BREACH OF ANY OF THE
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS MADE BY SUCH PURCHASER IN
THIS AGREEMENT OR IN THE OTHER TRANSACTION DOCUMENTS.

 

18

--------------------------------------------------------------------------------


 


6.11.        FORM D; BLUE SKY FILINGS.  THE COMPANY AGREES TO TIMELY FILE A
FORM D WITH RESPECT TO THE SHARES AS REQUIRED UNDER REGULATION D AND TO PROVIDE
A COPY THEREOF, PROMPTLY UPON REQUEST OF ANY PURCHASER.  THE COMPANY SHALL TAKE
SUCH ACTION AS THE COMPANY SHALL REASONABLY DETERMINE IS NECESSARY IN ORDER TO
OBTAIN AN EXEMPTION FOR, OR TO QUALIFY THE SHARES FOR, SALE TO THE PURCHASERS AT
THE CLOSING UNDER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF THE STATES OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION, AND SHALL PROVIDE EVIDENCE
OF SUCH ACTIONS PROMPTLY UPON REQUEST OF ANY PURCHASER.


 


6.12.        SALE RESTRICTION.  EACH PURCHASER AGREES NOT TO DIRECTLY OR
INDIRECTLY OFFER, SELL, ASSIGN, TRANSFER, PLEDGE, CONTRACT TO SELL, OR OTHERWISE
DISPOSE OF ANY SHARES BEGINNING ON THE DATE THAT THE SHARES ARE ISSUED IN
ACCORDANCE WITH SECTION 1.2 HEREOF AND ENDING EIGHTEEN (18) MONTHS THEREAFTER.


 


6.13.        EXPENSES OF PURCHASERS.  AS A CONDITION TO THE CLOSING, THE COMPANY
AGREES TO REIMBURSE THE PURCHASERS FOR THE PAYMENT OF ALL OUT-OF-POCKET FEES AND
EXPENSES INCURRED BY THE PURCHASERS IN CONNECTION WITH THE PREPARATION AND
NEGOTIATION OF THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY (THE “EXPENSES”) IN AN
AMOUNT NOT TO EXCEED $75,000.  THE EXPENSES MAY INCLUDE THE REASONABLE LEGAL
FEES AND EXPENSES OF ONE LAW FIRM AS COUNSEL TO THE PURCHASERS.


 


6.14.        BOARD OF DIRECTORS.  THE COMPANY SHALL TAKE ALL ACTIONS REASONABLY
NECESSARY TO EFFECTUATE THE RIGHT OF THE HOLDERS OF SERIES A PREFERRED STOCK TO
DESIGNATE ONE (1) MEMBER OF THE BOARD, IN ACCORDANCE WITH THE PROVISIONS OF THE
CERTIFICATE OF DESIGNATION, AND, EFFECTIVE UPON THE CLOSING, THE BOARD SHALL
APPOINT SUCH INDIVIDUAL DESIGNATED BY THE HOLDERS OF SERIES A PREFERRED STOCK,
WHO SHALL BE REASONABLY ACCEPTABLE TO THE NOMINATING AND CORPORATE GOVERNANCE
COMMITTEE OF THE BOARD, TO SERVE ON THE BOARD FROM AND AFTER THE CLOSING AND
UNTIL SUCH DESIGNEE’S SUCCESSOR IS DESIGNATED AND ELECTED.


 


7.             PREEMPTIVE RIGHTS


 


7.1.          NEW ISSUANCES; PREEMPTIVE RIGHTS.  THE COMPANY SHALL NOT ISSUE,
SELL, EXCHANGE, AGREE OR OBLIGATE ITSELF TO ISSUE, SELL OR EXCHANGE, OR RESERVE
OR SET ASIDE FOR ISSUANCE, SALE OR EXCHANGE (A “NEW ISSUANCE”) ANY (I) SHARES OF
CAPITAL STOCK OF THE COMPANY, (II) WARRANTS, OPTIONS OR OTHER RIGHTS TO PURCHASE
CAPITAL STOCK OF THE COMPANY (COLLECTIVELY, “RIGHTS”) OR (III) DEBENTURES OR
OTHER SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR SHARES OF CAPITAL STOCK OF
THE COMPANY (COLLECTIVELY, “CONVERTIBLE SECURITIES”), OTHER THAN IN AN EXEMPT
ISSUANCE (AS DEFINED IN SECTION 7.4 HEREOF), UNLESS IN THE CASE OF EACH NEW
ISSUANCE, THE COMPANY SHALL HAVE FIRST OFFERED TO SELL SUCH SECURITIES (THE
“OFFERED SECURITIES”) TO THE PURCHASERS IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 7.2 HEREOF.


 


7.2.          RIGHT TO PURCHASE OFFERED SECURITIES.  EACH TIME THE COMPANY
PROPOSES TO ENTER INTO A NEW ISSUANCE OF OFFERED SECURITIES (OTHER THAN AN
EXEMPT ISSUANCE), THE COMPANY SHALL DELIVER TO EACH PURCHASER A NOTICE (THE
“OFFER NOTICE”) STATING (I) ITS BONA FIDE

 

19

--------------------------------------------------------------------------------


 


INTENTION TO OFFER SUCH OFFERED SECURITIES, (II) THE TYPE AND AMOUNT OF OFFERED
SECURITIES TO BE OFFERED AND (III) THE PRICE AND OTHER TERMS AND CONDITIONS UPON
WHICH IT PROPOSES TO OFFER SUCH OFFERED SECURITIES.  EACH PURCHASER SHALL HAVE
THE RIGHT TO PURCHASE UP TO SUCH PORTION OF THE OFFERED SECURITIES EQUAL TO THE
TOTAL AMOUNT OF OFFERED SECURITIES MULTIPLIED BY A FRACTION, THE NUMERATOR OF
WHICH EQUALS THE NUMBER OF SHARES OF COMMON STOCK THEN HELD BY SUCH PURCHASER
PLUS THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE TO SUCH PURCHASER UPON
CONVERSION OF ALL SHARES OF SERIES A PREFERRED STOCK OR OTHER CONVERTIBLE
PREFERRED STOCK OF THE COMPANY THEN HELD BY SUCH PURCHASER, AND THE DENOMINATOR
OF WHICH EQUALS THE TOTAL NUMBER OF SHARES OF COMMON STOCK THEN OUTSTANDING PLUS
THE TOTAL NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF ALL
SHARES OF SERIES A PREFERRED STOCK OR OTHER PREFERRED STOCK OF THE COMPANY THEN
OUTSTANDING.  THE PERCENTAGE OF OFFERED SECURITIES THAT EACH PURCHASER IS
ENTITLED TO PURCHASE PURSUANT TO THIS SECTION 7.2 SHALL BE REFERRED TO AS SUCH
PURCHASER’S “PREEMPTIVE PROPORTIONATE SHARE”.  EACH PURCHASER SHALL EXERCISE, IF
AT ALL, SUCH PURCHASER’S RIGHT TO PURCHASE UP TO SUCH PURCHASER’S PREEMPTIVE
PROPORTIONATE SHARE OF THE OFFERED SECURITIES AS SET FORTH IN THE OFFER NOTICE
BY PROVIDING WRITTEN NOTICE TO THE COMPANY DELIVERED NOT LATER THAN THIRTY (30)
DAYS AFTER THE RECEIPT BY SUCH PURCHASER OF THE OFFER NOTICE SPECIFYING THE
NUMBER OF OFFERED SECURITIES SUCH PURCHASER WISHES TO PURCHASE.  IF SUCH
PURCHASER FAILS TO EXERCISE ITS RIGHT TO PURCHASE WITHIN SUCH PERIOD OF THIRTY
(30) DAYS, SUCH RIGHT SHALL EXPIRE WITH RESPECT TO SUCH NEW ISSUANCE (EXCEPT AS
PROVIDED IN SECTION 7.3 HEREOF).  THE COMPANY SHALL PROMPTLY INFORM, BY WRITTEN
NOTICE (THE “OVERSUBSCRIPTION NOTICE”), EACH PURCHASER THAT ELECTS TO PURCHASE
SUCH PURCHASER’S FULL PREEMPTIVE PROPORTIONATE SHARE OF THE OFFERED SECURITIES
(EACH, A “FULLY-EXERCISING PURCHASER”) OF ANY PURCHASER THAT FAILS TO ELECT TO
PURCHASE ITS FULL PRE-EMPTIVE PROPORTIONATE SHARE OF THE OFFERED SECURITIES AND
SPECIFYING THE TOTAL NUMBER OF OFFERED SECURITIES NOT ELECTED TO BE PURCHASED BY
THE PURCHASERS PURSUANT TO THIS SECTION 7.2.  EACH FULLY-EXERCISING PURCHASER
SHALL HAVE THE RIGHT TO PURCHASE UP TO THE BALANCE OF SUCH OFFERED SECURITIES BY
PROVIDING WRITTEN NOTICE TO THE COMPANY DELIVERED NOT LATER THAN TEN (10) DAYS
AFTER RECEIPT OF THE OVERSUBSCRIPTION NOTICE SPECIFYING THE ADDITIONAL NUMBER OF
OFFERED SECURITIES SUCH FULLY-EXERCISING PURCHASER WISHES TO PURCHASE.  IF THE
AMOUNT OF SUCH OFFERED SECURITIES ELECTED TO BE PURCHASED BY ALL SUCH
FULLY-EXERCISING PURCHASERS EXCEEDS THE AMOUNT OF OFFERED SECURITIES AVAILABLE,
SUCH FULLY-EXERCISING PURCHASERS SHALL BE ENTITLED TO PURCHASE THE OFFERED
SECURITIES ON A PRO RATA BASIS IN ACCORDANCE WITH THEIR RESPECTIVE PREEMPTIVE
PROPORTIONATE SHARES OR AS THEY MAY OTHERWISE AGREE TO AMONG THEMSELVES.


 


7.3.          SALE OF OFFERED SECURITIES.  IF ALL OF THE OFFERED SECURITIES HAVE
NOT BEEN PURCHASED BY THE PURCHASERS PURSUANT TO SECTION 7.2 HEREOF, THEN THE
COMPANY SHALL HAVE THE RIGHT, FOR A PERIOD OF SIXTY (60) DAYS COMMENCING ON THE
FIRST DAY IMMEDIATELY FOLLOWING THE EXPIRATION OF ALL OF THE RIGHTS OF THE
PURCHASERS UNDER SECTION 7.2 HEREOF TO ELECT TO PURCHASE THE OFFERED SECURITIES,
TO ISSUE THE OFFERED SECURITIES AT NOT LESS THAN, AND ON TERMS NO MORE FAVORABLE
TO THE PURCHASERS THAN, THE PRICE AND OTHER TERMS SPECIFIED IN THE OFFER
NOTICE.  IF FOR ANY REASON THE OFFERED SECURITIES ARE NOT ISSUED WITHIN SUCH
PERIOD OF SIXTY (60) DAYS AND AT SUCH PRICE AND ON SUCH TERMS, THE RIGHT TO
ISSUE THE OFFERED SECURITIES IN ACCORDANCE WITH THE OFFER NOTICE SHALL EXPIRE
AND THE PROVISIONS OF THIS AGREEMENT SHALL CONTINUE TO BE APPLICABLE TO THE
OFFERED SECURITIES.

 

20

--------------------------------------------------------------------------------


 


7.4.          EXEMPT ISSUANCES.  THE RIGHTS SET FORTH ABOVE SHALL NOT APPLY TO
ISSUANCES (THE “EXEMPT ISSUANCES”) IN WHICH SHARES OF CAPITAL STOCK, RIGHTS OR
CONVERTIBLE SECURITIES ARE ISSUED:


 

(1)           AS A DIVIDEND OR DISTRIBUTION PAYABLE PRO RATA TO ALL HOLDERS OF
COMMON STOCK AND/OR OTHER SECURITIES OF THE COMPANY;

 

(2)           TO EMPLOYEES, CONSULTANTS, ADVISORS AND DIRECTORS OF THE COMPANY
IN THE FORM OF COMMON STOCK OR OPTIONS TO PURCHASE SHARES OF COMMON STOCK, OR
ANY OTHER EQUITY-RELATED AWARD, PURSUANT TO AN EQUITY INCENTIVE PLAN OR
ARRANGEMENT APPROVED BY THE BOARD;

 

(3)           IN CONNECTION WITH THE CONVERSION OR EXERCISE OF ANY RIGHTS OR
CONVERTIBLE SECURITIES OUTSTANDING ON THE DATE HEREOF IN ACCORDANCE WITH THE
TERMS THEREOF EXISTING ON THE DATE HEREOF AND UPON THE CONVERSION OF ANY
PREFERRED STOCK OF THE COMPANY;

 

(4)           IN A PUBLIC OFFERING OF SECURITIES OF THE COMPANY;

 

(5)           FOR CONSIDERATION OTHER THAN CASH OR CASH EQUIVALENTS PURSUANT TO
A MERGER, CONSOLIDATION, ACQUISITION OR SIMILAR TRANSACTION APPROVED BY THE
BOARD (INCLUDING THE DIRECTOR DESIGNATED AS DESCRIBED IN SECTION 6.14 HEREOF);

 

(6)           PURSUANT TO ANY EQUIPMENT LOAN OR LEASING ARRANGEMENT, REAL
PROPERTY LEASING ARRANGEMENT OR DEBT FINANCING FROM A BANK OR SIMILAR
INSTITUTION APPROVED BY THE BOARD (INCLUDING THE DIRECTOR DESIGNATED AS
DESCRIBED IN SECTION 6.14 HEREOF); OR

 

(7)           TO A STRATEGIC PARTNER OF THE COMPANY IN CONNECTION WITH (A) JOINT
VENTURE, MANUFACTURING, MARKETING OR DISTRIBUTION ARRANGEMENTS OR (B) TECHNOLOGY
TRANSFER OR DEVELOPMENT ARRANGEMENTS, PROVIDED THAT, THE PURPOSE OF SUCH
ISSUANCE IS NOT TO RAISE CAPITAL AND, PROVIDED FURTHER, THAT, SUCH ISSUANCE IS
APPROVED BY THE BOARD (INCLUDING THE DIRECTOR DESIGNATED AS DESCRIBED IN
SECTION 6.14 HEREOF).

 


7.5.          TERMINATION.  THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS ARTICLE 7 SHALL TERMINATE IF AND AT SUCH TIME AS THE MAJORITY HOLDERS
CONSENT TO SUCH TERMINATION OR, IN ANY CASE, IMMEDIATELY PRIOR TO THE FULL
CONVERSION OF THE SERIES A PREFERRED STOCK.


 


8.             MISCELLANEOUS.


 


8.1.          ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS.  THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS, TOGETHER WITH ALL EXHIBITS AND SCHEDULES HERETO AND
THERETO, CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES PERTAINING TO THE
SUBJECT MATTER HEREOF AND

 

21

--------------------------------------------------------------------------------


 


THEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS AND
DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF THE PARTIES WITH RESPECT TO SUCH
SUBJECT MATTERS.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED, MODIFIED,
SUPPLEMENTED OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED, IN THE CASE OF AN
AMENDMENT, BY THE COMPANY AND THE PURCHASERS HOLDING A MAJORITY OF THE SHARES
THEN OUTSTANDING OR, IN THE CASE OF A WAIVER, BY THE PARTY AGAINST WHOM
ENFORCEMENT OF ANY SUCH WAIVED PROVISION IS SOUGHT.  NO WAIVER OF ANY DEFAULT
WITH RESPECT TO ANY PROVISION, CONDITION OR REQUIREMENT OF THIS AGREEMENT SHALL
BE DEEMED TO BE A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF ANY SUBSEQUENT
DEFAULT OR A WAIVER OF ANY OTHER PROVISION, CONDITION OR REQUIREMENT HEREOF, NOR
SHALL ANY DELAY OR OMISSION OF ANY PARTY TO EXERCISE ANY RIGHT HEREUNDER IN ANY
MANNER IMPAIR THE EXERCISE OF ANY SUCH RIGHT.


 


8.2.          NOTICES.  ALL NOTICES, REQUESTS, CONSENTS, AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED
DELIVERED (A) ON THE DATE OF DELIVERY IF DELIVERED PERSONALLY OR BY FACSIMILE,
UPON CONFIRMATION OF RECEIPT, (B) THREE BUSINESS DAYS AFTER BEING SENT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID OR
(C) ONE BUSINESS DAY AFTER BEING SENT VIA A REPUTABLE NATIONWIDE OVERNIGHT
COURIER SERVICE GUARANTEEING NEXT BUSINESS DAY DELIVERY, IN EACH CASE TO THE
INTENDED RECIPIENT AS SET FORTH BELOW.


 


(A)           IF TO A PURCHASERS AT THEIR RESPECTIVE ADDRESSES SET FORTH ON
SCHEDULE I HERETO.


 

with a copy to:

 

Patterson Belknap Webb & Tyler LLP

1133 Avenue of the Americas
New York, New York 10036
Attention: Jeffrey E. LaGueux, Esq.

Telephone: 212-336-2000
Facsimile: 212-336-2222
E-Mail: jelagueux@pbwt.com

 


(B)           IF TO THE COMPANY:


 

TRC Companies, Inc.

21 Griffin Road

Windsor, CT 06095

Attention:  Martin Dodd, Esq.

Telephone: 860-298-6212

Facsimile: 860-298-6323

E-Mail: mdodd@trcsolutions.com

 

22

--------------------------------------------------------------------------------


 

with a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo P.C.

One Financial Center

Boston, MA 02111

Attention: Richard R. Kelly, Esq.

Telephone: 617-239-8491

Facsimile: 617-542-2241

E-mail:  rkelly@mintz.com

 

or at such other address as the Company or the Purchasers each may specify by
written notice to the other parties hereto.  Any party may change the address to
which notices, requests, consents or other communications hereunder are to be
delivered by giving the other parties notice in the manner set forth in this
Section 8.2.

 


8.3.          REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, EACH OF THE
PURCHASERS AND THE COMPANY WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE
TRANSACTION DOCUMENTS.  THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE
ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF
OBLIGATIONS CONTAINED IN THE TRANSACTION DOCUMENTS AND HEREBY AGREES TO WAIVE
AND NOT TO ASSERT IN ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION
THE DEFENSE THAT A REMEDY AT LAW WOULD BE ADEQUATE.


 


8.4.          SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS. 
THE COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH PURCHASER (OTHER THAN BY MERGER).  ANY
PURCHASER MAY ASSIGN ANY OR ALL OF SUCH PURCHASER’S RIGHTS UNDER THIS AGREEMENT
TO ANY PERSON TO WHOM SUCH PURCHASER ASSIGNS OR TRANSFERS ANY SHARES; PROVIDED
THAT SUCH TRANSFEREE AGREES, AS A CONDITION TO THE EFFECTIVENESS OF SUCH
TRANSFER, IN WRITING TO BE BOUND, WITH RESPECT TO THE TRANSFERRED SHARES, BY THE
PROVISIONS OF THE TRANSACTION DOCUMENTS THAT APPLY TO THE PURCHASERS.


 


8.5.          NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON, EXCEPT AS OTHERWISE SET FORTH IN SECTION 6.10 HEREOF.


 


8.6.          HEADINGS.  THE HEADINGS OF THE SECTIONS AND PARAGRAPHS OF THIS
AGREEMENT HAVE BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND DO NOT
CONSTITUTE A PART OF THIS AGREEMENT.

 

23

--------------------------------------------------------------------------------


 


8.7.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICT OF LAW PRINCIPLES.


 


8.8.          INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH PURCHASER UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT
JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER, AND NO PURCHASER SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OR NON-PERFORMANCE OF THE OBLIGATIONS
OF ANY OTHER PURCHASER UNDER ANY TRANSACTION DOCUMENT.  NOTHING CONTAINED HEREIN
OR IN ANY OTHER TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY PURCHASER
PURSUANT THERETO, SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A PARTNERSHIP,
AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP
WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS.  EACH PURCHASER SHALL BE ENTITLED TO INDEPENDENTLY
PROTECT AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT LIMITATION, THE RIGHTS ARISING
OUT OF THIS AGREEMENT OR OUT OF THE OTHER TRANSACTION DOCUMENTS, AND IT SHALL
NOT BE NECESSARY FOR ANY OTHER PURCHASER TO BE JOINED AS AN ADDITIONAL PARTY IN
ANY PROCEEDING FOR SUCH PURPOSE.  EACH PURCHASER HAS BEEN ADVISED BY LEGAL
COUNSEL ACCEPTABLE TO SUCH PURCHASER IN SUCH PURCHASER’S REVIEW AND NEGOTIATION
OF THE TRANSACTION DOCUMENTS.  THE COMPANY HAS ELECTED TO PROVIDE ALL PURCHASERS
WITH THE SAME TERMS AND TRANSACTION DOCUMENTS FOR THE CONVENIENCE OF THE COMPANY
AND NOT BECAUSE IT WAS REQUIRED OR REQUESTED TO DO SO BY THE PURCHASERS.


 


8.9.          JURISDICTION.  ANY SUIT, ACTION OR PROCEEDING SEEKING TO ENFORCE
ANY PROVISION OF, OR BASED ON ANY MATTER ARISING OUT OF OR IN CONNECTION WITH,
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY  SHALL BE BROUGHT IN ANY
FEDERAL OR STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN IN THE STATE OF NEW
YORK, AND EACH OF THE PARTIES HEREBY CONSENTS TO THE JURISDICTION OF SUCH COURTS
(AND OF THE APPROPRIATE APPELLATE COURTS THEREFROM) IN ANY SUCH SUIT, ACTION OR
PROCEEDING AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT ANY SUCH SUIT, ACTION
OR PROCEEDING WHICH IS BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE
SERVED ON ANY PARTY ANYWHERE IN THE WORLD, WHETHER WITHIN OR WITHOUT THE
JURISDICTION OF ANY SUCH COURT.  WITHOUT LIMITING THE FOREGOING, EACH PARTY
AGREES THAT SERVICE OF PROCESS ON SUCH PARTY AS PROVIDED IN SECTION 8.2 HEREOF
SHALL BE DEEMED EFFECTIVE SERVICE OF PROCESS ON SUCH PARTY.


 


8.10.        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, WITH THE
SAME EFFECT AS IF ALL PARTIES HAD SIGNED THE SAME DOCUMENT.  ALL SUCH
COUNTERPARTS SHALL BE DEEMED AN ORIGINAL, SHALL BE CONSTRUED TOGETHER AND SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


8.11.        SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE FOUND BY
ANY COURT OF COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE, THE PARTIES
HEREBY WAIVE SUCH PROVISION TO THE EXTENT THAT IT IS FOUND TO BE INVALID OR
UNENFORCEABLE.  SUCH PROVISION SHALL, TO THE

 

24

--------------------------------------------------------------------------------


 


MAXIMUM EXTENT ALLOWABLE BY LAW, BE MODIFIED BY SUCH COURT SO THAT IT BECOMES
ENFORCEABLE, AND, AS MODIFIED, SHALL BE ENFORCED AS ANY OTHER PROVISION HEREOF,
ALL THE OTHER PROVISIONS HEREOF CONTINUING IN FULL FORCE AND EFFECT.


 


8.12.        WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.


 

[Remainder of Page Intentionally Left Blank]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Series A Preferred Stock
Purchase Agreement to be duly executed as of the day and year first above
written.

 

 

THE COMPANY:

 

 

 

 

 

TRC COMPANIES, INC.

 

 

 

 

 

 

 

By:

/s/ Christopher P. Vincze

 

 

Name: Christopher P. Vincze

 

 

Title: Chief Executive Officer

 

Signature Page to Series A Preferred Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Series A Preferred Stock
Purchase Agreement to be duly executed as of the day and year first above
written.

 

 

THE PURCHASERS:

 

 

 

 

 

FEDERAL PARTNERS, L.P.

 

By:

Ninth Floor Corporation, its General Partner

 

 

 

 

By:

/s/ Stephen M. Duff

 

 

Name: Stephen M. Duff

 

 

Title: Chief Investment Officer

 

 

 

 

 

 

 

/s/ Edward Jepsen

 

Edward Jepsen

 

 

 

 

 

 

 

IAT REINSURANCE COMPANY

 

 

 

 

By:

/s/ Peter R. Kellogg

 

 

Name: Peter R. Kellogg

 

 

Title: President

 

 

 

 

 

 

 

/s/ Peter R. Kellogg

 

Peter R. Kellogg

 

 

 

 

 

 

 

BERMUDA PARTNERS

 

 

 

 

By:

/s/ Peter R. Kellogg

 

 

Name: Peter R. Kellogg

 

 

Title: Partner

 

 

 

 

 

 

 

NON-MARITAL TRUST F/B/O PETER R. KELLOGG

 

U/W/O JAMES C. KELLOGG, III

 

 

 

 

By:

/s/ Peter R. Kellogg

 

 

Name: Peter R. Kellogg

 

 

Title: Trustee and Not Individually

 

Signature Page to Series A Preferred Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Purchasers
Name and Address

 

Number of
Shares Purchased

 

Total
Purchase Price

 

Federal Partners, L.P.

c/o Ninth Floor Corporation

One Rockefeller Plaza, 31st Floor

New York, NY 10020

 

3,720.930

 

$

8,000,000

 

 

 

 

 

 

 

Edward Jepsen

14 Gale Road

Bloomfield, CT 06002

 

697.674

 

$

1,500,00

 

 

 

 

 

 

 

IAT Reinsurance Company

48 Wall Street, 30th Floor

New York, NY 10005

 

465.116

 

$

1,000,000

 

 

 

 

 

 

 

Peter R. Kellogg

48 Wall Street, 30th Floor

New York, NY 10005

 

930.233

 

$

2,000,000

 

 

 

 

 

 

 

Bermuda Partners

48 Wall Street, 30th Floor

New York, NY 10005

 

930.233

 

$

2,000,000

 

 

 

 

 

 

 

Non-Marital Trust F/B/O Peter R. Kellogg U/W/O

James C. Kellogg, III

48 Wall Street, 30th Floor

New York, NY 10005

 

465.116

 

$

1,000,000

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

Definitions

 

Unless the context otherwise requires, the terms defined below shall have the
meanings specified for all purposes of this Agreement:

 

 “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.

 

“Agreement” has the meaning assigned to it in the introductory paragraph hereof.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by Law or other governmental actions to
close.

 

“Board” has the meaning assigned to it in Section 2 hereof.

 

“Certificate of Designation” has the meaning assigned to it in Section 1.1
hereof.

 

“Change of Control” has the meaning assigned to it in the Certificate of
Designation.

 

“Closing” has the meaning assigned to it in Section 1.2 hereof.

 

“Closing Date” has the meaning assigned to it in Section 1.2 hereof.

 

“Commitment Amount” has the meaning assigned to it in Section 1.2 hereof.

 

“Common Stock” has the meaning assigned to it in the preamble hereof.

 

“Company” has the meaning assigned to it in the introductory paragraph hereof.

 

“Company Plans” has the meaning assigned to it in Section 4.2 hereof.

 

“Convertible Securities” has the meaning assigned to it in Section 7.1 hereof.

 

“Credit Agreement” means the Credit Agreement, dated July 17, 2006, as amended,
by and among the Company, each of its Subsidiaries party thereto, the lenders
that are signatory thereto, as lenders thereunder, and Wells Fargo
Foothill, Inc., as the arranger and administrative agent thereunder.

 

“Disclosure Schedules” has the meaning assigned to it in Section 4 hereof.

 

“Environmental Law” has the meaning assigned to it in Section 4.18 hereof.

 

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exempt Issuances” has the meaning assigned to it in Section 7.4 hereof.

 

“Exit Strategy Business” means the Company’s business involving fixed price
remedial environmental clean-up and closure projects.

 

“Expenses” has the meaning assigned to it in Section 6.13 hereof.

 

“Fully Exercising Purchaser” has the meaning assigned to it in Section 7.2
hereof.

 

“GAAP” means U.S. generally accepted accounting principles consistently applied.

 

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative or arbitral body or public or private tribunal.

 

“Hazardous Materials” has the meaning assigned to it in Section 4.18 hereof.

 

“Increase Authorization” has the meaning assigned to it in Section 2 hereof.

 

“Intellectual Property Rights” has the meaning assigned to it in Section 4.12
hereof.

 

“Law” shall mean any law (statutory, common, or otherwise), constitution,
treaty, convention, statute, ordinance, code, regulation, rule or other similar
authority enacted, adopted, promulgated, or applied by any Governmental Entity
and any judgment, decision, decree or order of any Governmental Entity.

 

“Liquidation Event” shall have the meaning assigned to it in the Certificate of
Designation.

 

“Material Adverse Effect” means any event, change, occurrence, circumstance,
condition, fact or other matter that has had or would reasonably be expected to
have a material adverse effect on the business, condition (financial or
otherwise), assets, liabilities or results of operations of the Company and its
Subsidiaries taken as a whole or is reasonably likely to prevent, materially
delay or materially impair the ability of the Company to perform any obligation
under this Agreement or to consummate the transactions contemplated by this
Agreement on a timely basis, other than any event, change, occurrence,
circumstance, condition, fact or other matter directly resulting from:  (i) the
announcement or pendency of the transactions contemplated by this Agreement;
(ii) compliance with the terms and conditions of this Agreement; (iii) any
action or omission of the Company or its Subsidiaries taken with the prior
approval of the Purchasers purchasing a majority of the outstanding Shares;
(iv) any failure, in and of itself, by the Company to meet any internal or
published projections, forecasts, or predictions of revenue, earnings or any
other financial measure, it being understood that the

 

--------------------------------------------------------------------------------


 

circumstances giving rise to or contributing to such failure may be deemed to
constitute, or may be taken into account in determining whether there has been,
a Material Adverse Effect; (v) any change in the price or trading volume of the
Common Stock in and of itself, it being understood that the circumstances
underlying such change may be deemed to constitute, or may be taken into account
in determining whether there has been, a Material Adverse Effect; (vi) changes
affecting the industries in which the Company and its Subsidiaries operate,
other than such changes that have a disproportionate impact on the Company and
its Subsidiaries taken as a whole as compared to similarly situated businesses
in the Company’s industries; (vii) any shareholder or derivative litigation
arising from allegations of a breach of fiduciary duty relating to this
Agreement or the transactions contemplated hereby; (viii) changes in general
economic or political conditions in the United States of America, other than
such changes that have a disproportionate impact on the Company and its
Subsidiaries taken as a whole as compared to similarly situated businesses in
the Company’s industries; (ix) changes affecting general worldwide economic or
capital market conditions, other than such changes that have a disproportionate
impact on the Company and its Subsidiaries taken as a whole as compared to
similarly situated businesses in the Company’s industries; (x) any changes in
GAAP or Laws applicable to the Company or any of its Subsidiaries or any of
their respective assets, other than such changes that have a disproportionate
impact on the Company and its Subsidiaries taken as a whole as compared to
similarly situated businesses in the Company’s industries; or (xi) acts of war,
armed hostilities, sabotage, or terrorism or any escalation or worsening of any
acts of war, armed hostilities, sabotage, or terrorism.

 

“Material Permit” has the meaning assigned to it in Section 4.17 hereof.

 

“New Issuance” has the meaning assigned to it in Section 7.1 hereof.

 

“NYSE” means the New York Stock Exchange.

 

“Offer Notice” has the meaning assigned to it in Section 7.2 hereof.

 

“Offered Securities” has the meaning assigned to it in Section 7.1 hereof.

 

“Oversubscription Notice” has the meaning assigned to it in Section 7.2 hereof.

 

“Person” means and includes all natural persons, corporations, business trusts,
associations, companies, partnerships, joint ventures, limited liability
companies and other entities and governments and agencies and political
subdivisions.

 

“Preemptive Proportionate Share” has the meaning assigned to it in Section 7.2
hereof.

 

“Purchase Price” has the meaning assigned it in Section 1.1 hereof.

 

“Purchaser” and “Purchasers” have the meaning assigned to them in the
introductory paragraph of this Agreement and shall include any Affiliates of the
Purchasers.

 

--------------------------------------------------------------------------------


 

“Purchaser Party” has the meaning assigned to it in Section 6.10 hereof.

 

“Registration Rights Agreement” has the meaning assigned to it in Section 3.4
hereof.

 

“Required Stockholder Approval” has the meaning assigned to it in Section 2
hereof.

 

“Rights” has the meaning assigned to it in Section 7.1 hereof.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Reports” has the meaning assigned to in Section 4.5(a) hereof.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Series A Preferred Stock” has the meaning assigned to it in the preamble
hereof.

 

“Shares” has the meaning assigned to it in Section 1.1 hereof.

 

“Special Meeting” has the meaning assigned to it in Section 2 hereof.

 

“Subordinated Debt” means $5,000,000 in principal amount of subordinated debt
issued pursuant to that certain Subordinated Loan Agreement, dated July 19,
2006, by and among the Company, certain of its Subsidiaries and Federal
Partners, L.P.

 

“Subsidiary” means any corporation, association trust, limited liability
company, partnership, joint venture or other business association or entity
(i) at least 50% of the outstanding voting securities of which are at the time
owned or controlled directly or indirectly by the Company or (ii) with respect
to which the Company possesses, directly or indirectly, the power to direct or
cause the direction of the affairs or management of such Person.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock may be listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the NYSE or the OTC Bulletin Board.

 

“Transaction Documents” means this Agreement, the Registration Rights Agreement
and, if applicable, any joinder agreement to which a Purchaser that purchases
Shares after the Closing is a party.

 

--------------------------------------------------------------------------------